Exhibit 10.1

 

 

 

BLACKROCK KELSO CAPITAL CORPORATION

$158,000,000 6.50% Senior Secured Notes, Series A, due January 18, 2016

$17,000,000 6.60% Senior Secured Notes, Series B, due January 18, 2018

 

 

NOTE PURCHASE AGREEMENT

 

 

Dated as of January 18, 2011

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(Not a part of the Agreement)

 

SECTION    HEADING      PAGE    SECTION 1.    AUTHORIZATION OF NOTES      1   

Section 1.1.

   Notes      1   

Section 1.2.

   Changes in Interest Rate      1    SECTION 2.    SALE AND PURCHASE OF NOTES;
SECURITY      4   

Section 2.1.

   Purchase and Sale of Notes      4   

Section 2.2.

   Guarantee and Security Agreement, Etc.      4    SECTION 3.    CLOSING      4
   SECTION 4.    CONDITIONS TO CLOSING      5   

Section 4.1.

   Representations and Warranties      5   

Section 4.2.

   Performance; No Default      5   

Section 4.3.

   Compliance Certificates      5   

Section 4.4.

   Opinions of Counsel      5   

Section 4.5.

   Purchase Permitted by Applicable Law, Etc.      6   

Section 4.6.

   Sale of Other Notes      6   

Section 4.7.

   Security Documents; Affiliate Agreements      6   

Section 4.8.

   Guarantee and Security Agreement      6   

Section 4.9.

   Filing and Recording      6   

Section 4.10.

   Lien Search      6   

Section 4.11.

   Payment of Special Counsel Fees      7   

Section 4.12.

   Private Placement Number      7   

Section 4.13.

   Changes in Corporate Structure      7   

Section 4.14.

   Funding Instructions      7   

Section 4.15.

   Proceedings and Documents      7   

Section 4.16.

   Offeree Letter      7    SECTION 5.    REPRESENTATIONS AND WARRANTIES OF THE
COMPANY      8   

Section 5.1.

   Organization; Power and Authority      8   

Section 5.2.

   Authorization, Etc.      8   

Section 5.3.

   Disclosure      8   

Section 5.4.

   Organization; Affiliates      9   

Section 5.5.

   Financial Statements; Material Liabilities      9   

Section 5.6.

   Compliance with Laws, Other Instruments, Etc.      9   

Section 5.7.

   Governmental Authorizations, Etc.      9   

Section 5.8.

   Litigation; Observance of Agreements, Statutes and Orders      10   

Section 5.9.

   Taxes      10   

 

-i-



--------------------------------------------------------------------------------

 

Section 5.10.

   Title to Property; Leases      10   

Section 5.11.

   Licenses, Permits, Etc.      10   

Section 5.12.

   Compliance with ERISA      11   

Section 5.13.

   Private Offering by the Company      11   

Section 5.14.

   Use of Proceeds; Margin Regulations      12   

Section 5.15.

   Existing Indebtedness; Future Liens      12   

Section 5.16.

   Foreign Assets Control Regulations, Etc.      13   

Section 5.17.

   Status under Certain Statutes      13   

Section 5.18.

   Notes Rank Pari Passu      14   

Section 5.19.

   Environmental Matters      14   

Section 5.20.

   Affiliate Agreements      14    SECTION 6.    REPRESENTATIONS AND AGREEMENTS
OF THE PURCHASERS      14   

Section 6.1.

   Purchase for Investment      14   

Section 6.2.

   Source of Funds      15    SECTION 7.    INFORMATION AS TO THE COMPANY     
17   

Section 7.1.

   Financial and Business Information      17   

Section 7.2.

   Officer’s Certificate      20   

Section 7.3.

   Visitation      20    SECTION 8.    PREPAYMENT OF THE NOTES      21   

Section 8.1.

   Maturity      21   

Section 8.2.

   Optional Prepayments with Make-Whole Amount      21   

Section 8.3.

   Change in Control      22   

Section 8.4.

   Prepayment on Borrowing Base Deficiency Without Make-Whole      24   

Section 8.5.

   Allocation of Partial Prepayments      25   

Section 8.6.

   Maturity; Surrender, Etc.      26   

Section 8.7.

   Purchase of Notes      26   

Section 8.8.

   Make-Whole Amount and Modified Make-Whole Amount      26   

Section 8.9

   Prepayment for Tax Reasons      28    SECTION 9.    AFFIRMATIVE COVENANTS   
  29   

Section 9.1.

   Compliance with Law      29   

Section 9.2.

   Insurance      29   

Section 9.3.

   Maintenance of Properties      29   

Section 9.4.

   Payment of Taxes and Claims      30   

Section 9.5.

   Legal Existence, Etc.      30   

Section 9.6.

   Notes to Rank Pari Passu      30   

Section 9.7.

   New Subsidiaries; Further Assurances      30   

Section 9.8.

   Books and Records      31   

Section 9.9.

   Status of RIC and BDC      31   

Section 9.10.

   Investment Policies      31   

 

-ii-



--------------------------------------------------------------------------------

 

Section 9.11.

   Portfolio Valuation and Diversification, Etc.      31   

Section 9.12.

   Calculation of Borrowing Base      34   

Section 9.13.

   Portfolio Valuation and Borrowing Base Most Favored Lender      39   

Section 9.14.

   Rating Confirmation      40    SECTION 10.    NEGATIVE COVENANTS      40   

Section 10.1.

   Indebtedness      40   

Section 10.2.

   Liens      41   

Section 10.3.

   Fundamental Changes      41   

Section 10.4.

   Investments      43   

Section 10.5.

   Restricted Payments      44   

Section 10.6.

   Certain Restrictions on Subsidiaries      45   

Section 10.7.

   Certain Financial Covenants      45   

Section 10.8.

   Transactions with Affiliates      47   

Section 10.9.

   Lines of Business      47   

Section 10.10.

   No Further Negative Pledge      47   

Section 10.11.

   Terrorism Sanctions Regulations      48   

Section 10.12.

   Guarantee and Security Agreement      48    SECTION 11.    EVENTS OF DEFAULT
     49    SECTION 12.    REMEDIES ON DEFAULT, ETC.      51   

Section 12.1.

   Acceleration      51   

Section 12.2.

   Other Remedies      52   

Section 12.3.

   Rescission      52   

Section 12.4.

   No Waivers or Election of Remedies, Expenses, Etc.      52   

Section 12.5.

   Application of Proceeds from Collateral      52    SECTION 13.   
REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES      53   

Section 13.1.

   Registration of Notes      53   

Section 13.2.

   Transfer and Exchange of Notes      53   

Section 13.3.

   Replacement of Notes      53    SECTION 14.    PAYMENTS ON NOTES      54   

Section 14.1.

   Place of Payment      54   

Section 14.2.

   Home Office Payment      54   

Section 14.3

   Taxation      55    SECTION 15.    EXPENSES, ETC.      57   

Section 15.1.

   Transaction Expenses      57   

Section 15.2.

   Survival      57   

 

-iii-



--------------------------------------------------------------------------------

 

SECTION 16.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT     
58    SECTION 17.    AMENDMENT AND WAIVER      58   

Section 17.1.

   Requirements      58   

Section 17.2.

   Solicitation of Holders of Notes      58   

Section 17.3.

   Binding Effect, Etc.      59   

Section 17.4.

   Notes Held by Company, Etc.      59    SECTION 18.    NOTICES      59   
SECTION 19.    REPRODUCTION OF DOCUMENTS      60    SECTION 20.    CONFIDENTIAL
INFORMATION      61    SECTION 21.    SUBSTITUTION OF PURCHASER      62   
SECTION 22.    MISCELLANEOUS      62   

Section 22.1.

   Successors and Assigns      62   

Section 22.2.

   Payments Due on Non-Business Days      62   

Section 22.3.

   Accounting Terms      63   

Section 22.4.

   Severability      63   

Section 22.5.

   Construction, Etc.      63   

Section 22.6.

   Counterparts      63   

Section 22.7.

   Governing Law      63   

Section 22.8.

   Jurisdiction and Process; Waiver of Jury Trial      63   

 

-iv-



--------------------------------------------------------------------------------

 

SCHEDULE A    —    INFORMATION RELATING TO PURCHASERS SCHEDULE B    —    DEFINED
TERMS SCHEDULE 5.4    —    Affiliates and Directors and Senior Officers
SCHEDULE 5.5    —    Financial Statements SCHEDULE 5.7    —    Description of
Necessary Consents, Approvals, Etc. SCHEDULE 5.15    —    Liens and Indebtedness
SCHEDULE 9.11(a)    —    Industry Classification Groups SCHEDULE 9.11(b)    —   
Portfolio Pricing Practices SCHEDULE 10.8(e)    —    Affiliate Transactions
EXHIBIT 1    —    Form of 6.50% Senior Secured Note, Series A, due January 18,
2016 EXHIBIT 2    —    Form of 6.60% Senior Secured Note, Series B, due
January 18, 2018 EXHIBIT 2.2    —    Guarantee and Security Agreement
EXHIBIT 4.4(a)    —    Form of Opinion of Special Counsel for the Company
EXHIBIT 4.4(b)    —    Form of Opinion of Special Counsel for the Purchasers
EXHIBIT 4.16    —    Form of Offeree Letter EXHIBIT 9.12    —    Form of
Borrowing Base Certificate

 

-v-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION

40 East 52nd Street

New York, New York 10022

$158,000,000 6.50% Senior Secured Notes, Series A, due January 18, 2016

$17,000,000 6.60% Senior Secured Notes, Series B, due January 18, 2018

Dated as of January 18, 2011

TO EACH OF THE PURCHASERS LISTED IN

  SCHEDULE A HERETO:

Ladies and Gentlemen:

BLACKROCK KELSO CAPITAL CORPORATION, a Delaware corporation (the “Company”),
agrees with each of the purchasers whose names appear at the end hereof (each, a
“Purchaser” and, collectively, the “Purchasers”) as follows:

SECTION 1. AUTHORIZATION OF NOTES.

Section 1.1. Notes. The Company will authorize the issue and sale of
(a) $158,000,000 aggregate principal amount of its 6.50% Senior Secured Notes,
Series A, due January 18, 2016 (the “Series A Notes”) and (b) $17,000,000
aggregate principal amount of its 6.60% Senior Secured Notes, Series B, due
January 18, 2018 (the “Series B Notes”); the Series A Notes and the Series B
Notes being hereinafter collectively referred to as the “Notes”, such term to
include any such notes issued in substitution therefor pursuant to Section 13).
The Notes shall be substantially in the form set out in Exhibit 1 or Exhibit 2,
as the case may be. Certain capitalized and other terms used in this Agreement
are defined in Schedule B; and references to a “Schedule” or an “Exhibit” are,
unless otherwise specified, to a Schedule or an Exhibit attached to this
Agreement.

Section 1.2. Changes in Interest Rate. (a) If at any time a Below Investment
Grade Event occurs, then as of such date to and until the date on which such
Below Investment Grade Event is no longer continuing, the Notes shall bear
interest at the Adjusted Interest Rate; provided that, the failure of the
Company to receive and deliver to the holders of the Notes a rating pursuant to
Section 9.14 shall be deemed a Below Investment Grade Event; provided, further,
that, following the receipt and delivery to the holders of the Notes of a Rating
pursuant to Section 9.14 the Adjusted Interest Rate applicable thereafter shall
be determined in accordance with such then current Rating; provided further that
following the occurrence of an Event of Default, Notes shall bear interest at
the Default Rate as stated in the Note.

(b) Upon the occurrence of a Below Investment Grade Event, the Company shall
promptly, and in any event within five (5) business days thereafter, notify the
holders of the



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Notes in writing, sent in the manner provided in Section 18, that a Below
Investment Grade Event has occurred, which written notice shall be accompanied
by evidence satisfactory to the Required Holders to such effect and certifying
the interest rate to be payable in respect of the Notes in consequence thereof.

(c) Each holder of a Note shall, at the Company’s expense, use reasonable
efforts to cooperate with any reasonable request made by the Company in
connection with any rating appeal or application.

(d) The fees and expenses of any Rating Agency and all other costs incurred in
connection with obtaining, affirming or appealing a Rating pursuant to this
Section 1.2 shall be borne by the Company.

(e) As used herein, “Adjusted Interest Rate” means,

(i) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from only one Rating Agency and such Rating is at
least “BB+” or its equivalent, the interest rate on the Notes shall be adjusted
as follows: (A) the interest rate on the Series A Notes shall be increased by
100 basis points (1.00%) to 7.50% per annum and (B) the interest rate on the
Series B Notes shall be increased by 100 basis points (1.00%) to 7.60% per
annum;

(ii) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from only one Rating Agency and such Rating is
less than “BB+” or its equivalent but is at least “BB-” or its equivalent, the
interest rate on the Notes shall be adjusted as follows: (A) the interest rate
on the Series A Notes shall be increased by 150 basis points (1.50%) to
8.00% per annum and (B) the interest rate on the Series B Notes shall be
increased by 150 basis points (1.50%) to 8.10% per annum;

(iii) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from only one Rating Agency and such Rating is
less than “BB-” or its equivalent, the interest rate on the Notes shall be
adjusted as follows: (A) the interest rate on the Series A Notes shall be
increased by 200 basis points (2.00%) to 8.50% per annum and (B) the interest
rate on the Series B Notes shall be increased by 200 basis points (2.00%) to
8.60% per annum;

(iv) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from two Rating Agencies and the lower of such
Ratings is at least “BB-” or its equivalent, the interest rate on the Notes
shall be adjusted as follows: (A) the interest rate on the Series A Notes shall
be increased by 100 basis points (1.00%) to 7.50% per annum and (B) the interest
rate on the Series B Notes shall be increased by 100 basis points (1.00%) to
7.60% per annum;

(v) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from two Rating Agencies and the lower of such
Ratings

 

-2-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

is less than “BB-” or its equivalent, the interest rate on the Notes shall be
adjusted as follows: (A) the interest rate on the Series A Notes shall be
increased by 200 basis points (2.00%) to 8.50% per annum and (B) the interest
rate on the Series B Notes shall be increased by 200 basis points (2.00%) to
8.60% per annum;

(vi) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from more than two Rating Agencies and the lowest
two of such Ratings are at least “BB-” or its equivalent, the interest rate on
the Notes shall be adjusted as follows: (i) the interest rate on the Series A
Notes shall be increased by 100 basis points (1.00%) to 7.50% per annum and
(ii) the interest rate on the Series B Notes shall be increased by 100 basis
points (1.00%) to 7.60% per annum;

(vii) in the event that at the time of the Below Investment Grade Event, the
Company has obtained a Rating from more than two Rating Agencies and the lowest
two of such ratings are a rating of less than “BB-” or its equivalent, the
interest rate on the Notes shall be adjusted as follows: (i) the interest rate
on the Series A Notes shall be increased by 200 basis points (2.00%) to
8.50% per annum and (ii) the interest rate on the Series B Notes shall be
increased by 200 basis points (2.00%) to 8.60% per annum; and

(viii) in the event the Company fails to receive and deliver to the holders of
the Notes a rating pursuant to Section 9.14, the interest rate on the Notes
shall be adjusted as follows: (A) the interest rate on the Series A Notes shall
be increased by 200 basis points (2.00%) to 8.50% per annum and (B) the interest
rate on the Series B Notes shall be increased by 200 basis points (2.00%) to
8.60% per annum.

(f) As used herein, a “Below Investment Grade Event” shall occur if

(i) at any time the Company has obtained a Rating from only one Rating Agency,
the then most recent Rating from such Rating Agency that is in full force and
effect (not having been withdrawn) is not equal to or better than Investment
Grade; or

(ii) at any time the Company has obtained a Rating from two Rating Agencies, the
then most recent Rating from either Rating Agency that is in full force and
effect (not having been withdrawn) is not equal to or better than Investment
Grade; or

(iii) at any time the Company has obtained a Rating from three Rating Agencies,
the then most recent Rating from two Rating Agencies that is in full force and
effect (not having been withdrawn) is not equal to or better than Investment
Grade; or

(iv) the Company shall have failed to receive and deliver to the holders of the
Notes a Rating from at least one Rating Agency pursuant to Section 9.14.

 

-3-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

SECTION 2. SALE AND PURCHASE OF NOTES; SECURITY.

Section 2.1. Purchase and Sale of Notes. Subject to the terms and conditions of
this Agreement, the Company will issue and sell to each Purchaser and each
Purchaser will purchase from the Company, at the Closing provided for in
Section 3, Notes in the principal amount and of the same series specified
opposite such Purchaser’s name in Schedule A at the purchase price of 100% of
the principal amount thereof. The Purchasers’ obligations hereunder are several
and not joint obligations and no Purchaser shall have any liability to any
Person for the performance or non-performance of any obligation by any other
Purchaser hereunder.

Section 2.2. Guarantee and Security Agreement, Etc. Pursuant to that certain
Guarantee and Security Agreement dated as of December 6, 2006 (as the same may,
from time to time, be supplemented, amended or otherwise modified, including as
amended by that certain Amendment No. 1 thereto dated as of April 20, 2010, the
“Guarantee and Security Agreement”) attached hereto as Exhibit 2.2, the Notes
shall be designated by the Company as “Designated Indebtedness” under the
Guarantee and Security Agreement and the holders of the Notes shall have
executed a joinder agreement, in form and substance satisfactory to the
Collateral Agent (the “GSA Joinder Agreement”), with the effect and result that
the Indebtedness evidenced by the Notes shall be equally and ratably secured
under the Guarantee and Security Agreement with the Indebtedness outstanding
pursuant to the Senior Secured Credit Agreement, subject to the terms and
conditions set forth in such Guarantee and Security Agreement.

SECTION 3. CLOSING.

The sale and purchase of the Notes to be purchased by each Purchaser shall occur
at the offices of Chapman and Cutler LLP, 111 West Monroe Street, Chicago,
Illinois 60603, at 10:00 A.M. Chicago time, at a closing (the “Closing”) on
January 18, 2011 or on such other Business Day thereafter on or prior to
January 20, 2011 as may be agreed upon by the Company and the Purchasers. At the
Closing, the Company will deliver to each Purchaser the Notes of the series to
be purchased by such Purchaser in the form of a single Note of each series of
the Notes so to be purchased or such greater number of Notes in denominations of
at least $100,000 as such Purchaser may request dated the date of the Closing
and registered in such Purchaser’s name (or in the name of its nominee), against
delivery by such Purchaser to the Company or its order of immediately available
funds in the amount of the purchase price therefor by wire transfer of
immediately available funds for the account of the Company to account number
xx-xxx-xxxxx with sub-account number xxx-xxx-xxx-xxx at PNC Bank, N.A. in
Philadelphia, PA, ABA No. xxxxxxxxx. If at the Closing the Company shall fail to
tender such Notes to any Purchaser as provided above in this Section 3, or any
of the conditions specified in Section 4 shall not have been fulfilled to such
Purchaser’s satisfaction, such Purchaser shall, at its election, be relieved of
all further obligations under this Agreement, without thereby waiving any rights
such Purchaser may have by reason of such failure or such nonfulfillment.

 

-4-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

SECTION 4. CONDITIONS TO CLOSING.

Each Purchaser’s obligation to purchase and pay for the Notes to be sold to such
Purchaser at the Closing is subject to the fulfillment to such Purchaser’s
satisfaction, prior to or at the Closing, of the following conditions:

Section 4.1. Representations and Warranties. The representations and warranties
of the Company in this Agreement and in the Guarantee and Security Agreement
shall be correct when made and at the time of the Closing.

Section 4.2. Performance; No Default. The Company shall have performed and
complied with all agreements and conditions contained in this Agreement and in
the Guarantee and Security Agreement required to be performed or complied with
by it prior to or at the Closing, and after giving effect to the issue and sale
of the Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing. The Company shall not have entered into any transaction since the
date of the Memorandum that would have been prohibited by Section 10 had such
Section applied since such date.

Section 4.3. Compliance Certificates.

(a) Officer’s Certificate. The Company shall have delivered to such Purchaser an
Officer’s Certificate, dated the date of the Closing, certifying that the
conditions specified in Sections 4.1, 4.2 and 4.13 have been fulfilled.

(b) Secretary’s Certificate. The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of the Notes,
this Agreement and the Guarantee and Security Agreement.

Section 4.4. Opinions of Counsel. Such Purchaser shall have received opinions in
form and substance satisfactory to such Purchaser, dated the date of the Closing
(a) from Sutherland Asbill & Brennan LLP, counsel for the Company, covering the
matters set forth in Exhibit 4.4(a) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request (and the Company hereby instructs its counsel to deliver such
opinion to the Purchasers) and (b) from Chapman and Cutler LLP, the Purchasers’
special counsel, in connection with such transactions, substantially in the form
set forth in Exhibit 4.4(b) and covering such other matters incident to such
transactions as such Purchaser may reasonably request.

 

-5-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 4.5. Purchase Permitted by Applicable Law, Etc. On the date of the
Closing such Purchaser’s purchase of Notes shall (a) be permitted by the laws
and regulations of each jurisdiction to which such Purchaser is subject, without
recourse to provisions (such as section 1405(a)(8) of the New York Insurance
Law) permitting limited investments by insurance companies without restriction
as to the character of the particular investment, (b) not violate any applicable
law or regulation (including, without limitation, Regulation T, U or X of the
Board of Governors of the Federal Reserve System) and (c) not subject such
Purchaser to any tax, penalty or liability under or pursuant to any applicable
law or regulation, which law or regulation was not in effect on the date hereof.
If requested by such Purchaser, such Purchaser shall have received an Officer’s
Certificate certifying as to such matters of fact as such Purchaser may
reasonably specify to enable such Purchaser to determine whether such purchase
is so permitted.

Section 4.6. Sale of Other Notes. Contemporaneously with the Closing, the
Company shall sell to each other Purchaser, and each other Purchaser shall
purchase, the Notes to be purchased by it at the Closing as specified in
Schedule A.

Section 4.7. Security Documents; Affiliate Agreements. The Guarantee and
Security Agreement and the Affiliate Agreements shall be in form and substance
satisfactory to such Purchaser and its special counsel, shall have been duly
executed and delivered by the parties thereto and shall be in full force and
effect and such Purchaser and its special counsel shall have received true,
correct and complete copies of each thereof.

Section 4.8. Guarantee and Security Agreement. Contemporaneously with the
Closing, the Company shall deliver to the Collateral Agent, with copies to each
Purchaser and their special counsel, (a) the GSA Joinder Agreement, executed by
the Company and the Collateral Agent, (b) an executed notice substantially in
the form of Exhibit A to the Guarantee and Security Agreement as contemplated by
Section 6.01 thereto and (c) an executed certificate required by said
Section 6.01. The Purchasers shall have also executed and delivered to the
Collateral Agent the GSA Joinder Agreement.

Section 4.9. Filing and Recording. The Security Documents (and/or financing
statements or similar notices thereof if and to the extent permitted or required
by applicable law) and the collateral described therein shall have been recorded
or filed for record in such public offices (or delivered to the Purchasers or
their special counsel for filing or recording) or otherwise maintained in the
possession of the appropriate parties, as the case may be, in accordance with
the terms of the Guarantee and Security Agreement and as may be deemed necessary
or appropriate by such Purchaser or its special counsel in order to perfect the
Lien granted or conveyed thereby.

Section 4.10. Lien Search. Such Purchaser and its special counsel shall have
received the results of a recent Lien search in each

 

-6-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

relevant jurisdiction with respect to the Company, confirming the priority of
the Liens in favor of the Collateral Agent created pursuant to the Security
Documents and revealing no Liens on any of the assets of the Company except for
Liens permitted under Section 10.2.

Section 4.11. Payment of Special Counsel Fees. Without limiting the provisions
of Section 15.1, the Company shall have paid on or before the Closing the fees,
charges and disbursements of the Purchasers’ special counsel referred to in
Section 4.4 to the extent reflected in a statement of such counsel rendered to
the Company at least one Business Day prior to the Closing.

Section 4.12. Private Placement Number. A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the Securities
Valuation Office of the National Association of Insurance Commissioners) shall
have been obtained for each series of the Notes.

Section 4.13. Changes in Corporate Structure. The Company shall not have changed
its jurisdiction of incorporation or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.

Section 4.14. Funding Instructions. At least two Business Days prior to the date
of the Closing, each Purchaser shall have received written instructions signed
by a Responsible Officer on letterhead of the Company confirming the information
specified in Section 3 including (a) the name and address of the transferee
bank, (b) such transferee bank’s ABA number and (c) the account name and number
into which the purchase price for the Notes is to be deposited.

Section 4.15. Proceedings and Documents. All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory to
such Purchaser and its special counsel, and such Purchaser and its special
counsel shall have received all such counterpart originals or certified or other
copies of such documents as such Purchaser or such special counsel may
reasonably request.

Section 4.16. Offeree Letter. Such Purchaser, the Company, the Purchasers’
special counsel and the Company’s counsel, in each case referred to in
Section 4.4 shall have received an offeree letter, dated the date of the
Closing, from the Placement Agent substantially in the form set forth in
Exhibit 4.16 attached hereto and covering such other matters incident to such
transactions as such Purchaser, the Company, the Purchasers’ special counsel or
the Company’s counsel may reasonably request.

 

-7-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

SECTION 5. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each Purchaser that:

Section 5.1. Organization; Power and Authority. The Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, and is duly qualified as a foreign corporation
and is in good standing in each jurisdiction in which such qualification is
required by law, other than those jurisdictions as to which the failure to be so
qualified or in good standing could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect. The Company has the
corporate power and authority to own or hold under lease the properties it
purports to own or hold under lease, to transact the business it transacts and
proposes to transact, to execute and deliver this Agreement, the Notes and the
Security Documents to which it is a party and to perform the provisions hereof
and thereof.

Section 5.2. Authorization, Etc. This Agreement, the Notes and the Security
Documents to which the Company is a party have been duly authorized by all
necessary corporate action on the part of the Company, and this Agreement and
the Security Documents to which the Company is a party constitute, and upon
execution and delivery thereof each Note will constitute, a legal, valid and
binding obligation of the Company enforceable against the Company in accordance
with its terms, except as such enforceability may be limited by (a) applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and (b) general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

Section 5.3. Disclosure. The Company, through its agent, Citigroup Global
Capital Markets, Inc. (the “Placement Agent”) has delivered to each Purchaser a
copy of a Confidential Offering Memorandum, dated November, 2010 (the
“Memorandum”), relating to the transactions contemplated hereby. The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company. This Agreement, the Security Documents,
the Memorandum and the documents, certificates or other writings delivered to
the Purchasers by or on behalf of the Company in connection with the
transactions contemplated hereby, and the financial statements listed in
Schedule 5.5 (this Agreement, the Security Documents, the Memorandum and such
documents, certificates or other writings and such financial statements
delivered to each Purchaser prior to December 16, 2010 being referred to,
collectively, as the “Disclosure Documents”), taken as a whole, do not contain
any untrue statement of a material fact or omit to state any material fact
necessary to make the statements therein not misleading in light of the
circumstances under which they were made provided that with respect to projected
financial information, the Company represents only that such information was
prepared in good faith based on assumptions believed to be reasonable at the
time. Since December 31, 2009, there has not been any event, development or
circumstance that has had or could reasonably be expected to have a Material
Adverse Effect on (i) the business, Portfolio Investments and other assets,
liabilities and financial

 

-8-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

condition of the Company taken as a whole (excluding in any case a decline in
the net asset value of the Company or a change in general market conditions or
values of the Company’s Portfolio Investments), or (ii) the validity or
enforceability of any of this Agreement, the Security Documents, the Notes or
the rights and remedies of the Purchasers hereunder. There is no fact known to
the Company that could reasonably be expected to have a Material Adverse Effect
that has not been set forth herein or in the Disclosure Documents.

Section 5.4. Organization; Affiliates. As of the date of the Closing
(a) Schedule 5.4 contains (except as noted therein) a complete and correct list
(i) of the Company’s Affiliates which are directly Controlled by the Company,
and (ii) of the Company’s directors and senior officers and (b) the Company has
no Subsidiaries.

Section 5.5. Financial Statements; Material Liabilities. The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed on Schedule 5.5. All of said financial statements (including in each case
the related schedules and notes) fairly present in all material respects the
financial position of the Company as of the respective dates specified in such
financial statements and the results of its operations and cash flows for the
respective periods so specified and have been prepared in accordance with GAAP
consistently applied throughout the periods involved except as set forth in the
notes thereto (subject, in the case of any interim financial statements, to
normal year-end audit adjustments and the absence of footnotes). The Company
does not have any Material liabilities that are not disclosed on such financial
statements or otherwise disclosed in the Disclosure Documents.

Section 5.6. Compliance with Laws, Other Instruments, Etc. The execution,
delivery and performance by the Company of this Agreement, the Notes and the
Security Documents to which it is a party will not (a) except for the Liens
created pursuant to the Security Documents, contravene, result in any breach of,
or constitute a default under, or result in the creation of any Lien in respect
of any property of the Company under, (i) in any material respect, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease or
any other agreement or instrument to which the Company is bound or by which the
Company or any of its respective properties may be bound or affected or (ii) the
corporate charter or by-laws of the Company, (b) conflict with or result in a
breach of any of the terms, conditions or provisions of any order, judgment,
decree, or ruling of any court, arbitrator or Governmental Authority applicable
to the Company or (c) violate any provision of any statute or other rule or
regulation of any Governmental Authority applicable to the Company.

Section 5.7. Governmental Authorizations, Etc. No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of this Agreement, the Notes or the Security Documents to which
it is a party except for (a) such as have been or will be obtained or made,

 

-9-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

are in full force and effect and are described on Schedule 5.7 and (b) filings
and recordings in respect of the Liens created pursuant to the Security
Documents.

Section 5.8. Litigation; Observance of Agreements, Statutes and Orders.
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
property of the Company in any court or before any arbitrator of any kind or
before or by any Governmental Authority that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

(b) The Company is not in default under any term of any agreement or instrument
to which it is a party or by which it is bound, or any order, judgment, decree
or ruling of any court, arbitrator or Governmental Authority or in violation of
any applicable law, ordinance, rule or regulation (including without limitation
Environmental Laws or the USA Patriot Act) of any Governmental Authority, which
default or violation, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.

Section 5.9. Taxes. The Company has filed or caused to be filed all material tax
returns that are required to have been filed in any jurisdiction, and has paid
all material taxes shown to be due and payable on such returns and all other
taxes and assessments levied upon it or its properties, assets, income or
franchises, to the extent such taxes and assessments have become due and payable
and before they have become delinquent, except (a) to the extent that the
failure to do so could not reasonably be expected to have a Material Adverse
Effect or (b) for any taxes and assessments, the amount, applicability or
validity of which is currently being contested in good faith by appropriate
proceedings and with respect to which the Company has established adequate
reserves in accordance with GAAP. The Company knows of no basis for any other
tax or assessment that could reasonably be expected to have a Material Adverse
Effect.

Section 5.10. Title to Property; Leases. The Company has good and sufficient
title to its properties that individually or in the aggregate are Material,
including all such properties reflected in the most recent audited balance sheet
referred to in Section 5.5 or purported to have been acquired by the Company
after said date (except as sold or otherwise disposed of in the ordinary course
of business), in each case free and clear of Liens prohibited by Section 10.2.
All leases that individually or in the aggregate are Material are valid and
subsisting and are in full force and effect in all material respects.

Section 5.11. Licenses, Permits, Etc. (a) The Company owns or possesses all
licenses, permits, franchises, authorizations, patents, copyrights, proprietary
software, service marks, trademarks and trade names, or rights thereto, without
known conflict with the rights of others, except for any such conflicts that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

-10-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(b) To the best knowledge of the Company, no product of the Company infringes on
any license, permit, franchise, authorization, patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned by any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

(c) To the best knowledge of the Company, there is no violation by any Person of
any right of the Company with respect to any patent, copyright, proprietary
software, service mark, trademark, trade name or other right owned or used by
the Company, except for any such violations that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.

Section 5.12. Compliance with ERISA. (a) Neither the Company nor any ERISA
Affiliate maintains, contributes to or is obligated to maintain or contribute
to, or has, at any time within the past six years, maintained, contributed to or
been obligated to maintain or contribute to, any employee benefit plan which is
subject to Title I or Title IV of ERISA or section 4975 of the Code. Neither the
Company nor any ERISA Affiliate is, or has ever been at any time within the past
six years, a “party in interest” (as defined in section 3(14) of ERISA) or a
“disqualified person” (as defined in section 4975 of the Code) with respect to
any such plan.

(b) The Company and its ERISA Affiliates have not incurred any obligation in
connection with the termination of or withdrawal from any Non-U.S. Plan.

Section 5.13. Private Offering by the Company. (a) Neither the Company nor
anyone acting on its behalf has offered the Notes or any similar Securities for
sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than 40 other Institutional Accredited Investors, each
of which has been offered the Notes at a private sale for investment. Neither
the Company nor anyone acting on its behalf has taken, or will take, any action
that would subject the issuance or sale of the Notes to the registration
requirements of Section 5 of the Securities Act or to the registration
requirements of any Securities or blue sky laws of any applicable jurisdiction.

(b) None of the Company nor any of its Affiliates has offered the Notes or any
similar Securities during the six months prior to the date hereof to anyone
other than the Purchasers. The Company currently has no intention to offer the
Notes or any similar Securities during the six months from the date hereof.

(c) The Company has not offered or sold the Notes, nor has it authorized or
directed the Placement Agent or any other Person acting on its behalf to offer
or sell the Notes, by any form of general solicitation or general advertising,
including, but not limited to, the following: (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media or broadcast over television or radio; (ii) any website posting or widely
distributed

 

-11-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

e-mail; or (iii) any seminar or meeting whose attendees have been invited by any
general solicitation or general advertising.

(d) Other than the Placement Agent, the Company has not dealt with any broker,
finder, commission agent, placement agent or arranger in connection with the
sale of the Notes and the transactions contemplated by this Agreement, and the
Company is not under any obligation to pay any broker’s fee or commission in
connection with such transactions other than to the Placement Agent. Neither the
Company nor any of its Affiliates nor any other Person acting on its behalf
(other than its officers acting in such capacity) has solicited offers for, or
offered or sold, the Notes other than through the Placement Agent.

Section 5.14. Use of Proceeds; Margin Regulations. (a) The Company will apply
the proceeds of the sale of the Notes as set forth under the heading “Proposed
Financing” in the “Executive Summary” of the Memorandum. No part of the proceeds
from the sale of the Notes hereunder will be used, directly or indirectly, for
the purpose of buying or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System (12 CFR
221), or for the purpose of buying or carrying or trading in any securities
under such circumstances as to involve the Company in a violation of
Regulation X of said Board (12 CFR 224) or to involve any broker or dealer in a
violation of Regulation T of said Board (12 CFR 220). Margin stock does not
constitute more than 25% of the value of the assets of the Company and the
Company does not have any present intention that margin stock will constitute
more than 25% of the value of such assets. As used in this Section, the terms
“margin stock” and “purpose of buying or carrying” shall have the meanings
assigned to them in said Regulation T, U and X respectively.

(b) The Company is not engaged principally, or as one of its important
activities, in the business of extending credit for the purpose, whether
immediate, incidental or ultimate, of buying or carrying margin stock.

Section 5.15. Existing Indebtedness; Future Liens. (a) Schedule 5.15 sets forth
a complete and correct list of all outstanding Indebtedness of the Company as of
the date of the Closing (including a description of the obligors and obligees,
principal amount outstanding and collateral therefor, if any, and Guarantee
thereof, if any). The Company is not in default and no waiver of default is
currently in effect, in the payment of any principal or interest on any
Indebtedness of the Company and no event or condition exists with respect to any
Indebtedness of the Company that would permit (or that with notice or the lapse
of time, or both, would permit) one or more Persons to cause such Indebtedness
to become due and payable before its stated maturity or before its regularly
scheduled dates of payment.

(b) Except as disclosed in Schedule 5.15, the Company has not agreed or
consented to cause or permit in the future (upon the happening of a contingency
or otherwise) any of its property, whether now owned or hereafter acquired, to
be subject to a Lien not permitted by Section 10.2.

 

-12-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(c) The Company is not a party to, or otherwise subject to any provision
contained in, any instrument evidencing Indebtedness of the Company, any
agreement relating thereto or any other agreement (including, but not limited
to, its charter or other organizational document) which limits the amount of, or
otherwise imposes restrictions on the incurring of, Indebtedness of the Company,
except for the Senior Secured Credit Agreement and except as specifically
indicated in Schedule 5.15.

Section 5.16. Foreign Assets Control Regulations, Etc. (a) Neither the sale of
the Notes by the Company hereunder nor its use of the proceeds thereof will
violate the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR,
Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.

(b) The Company (i) is not a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in section 1 of the Anti-Terrorism Order or (ii) does not engage in
any dealings or transactions with any such Person. The Company is in compliance,
in all material respects, with the USA Patriot Act.

(c) No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such act applies to the Company.

Section 5.17. Status under Certain Statutes. (a) The Company is not subject to
regulation under the ICC Termination Act of 1995, as amended, or the Federal
Power Act, as amended.

(b) The Company is an “investment company” that has elected to be regulated as a
“business development company” within the meaning of the Investment Company Act
and qualifies as a RIC.

(c) The business and other activities of the Company, including the issuance of
the Notes hereunder, the application of the proceeds and repayment thereof by
the Company and the consummation of the transactions contemplated by this
Agreement do not result in a violation or breach in any material respect of the
applicable provisions of the Investment Company Act or any rules, regulations or
orders issued by the SEC thereunder.

(d) The Company is in compliance with its Investment Policies, except to the
extent that the failure to so comply could not reasonably be expected to be
material and adverse to the Purchasers.

 

-13-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 5.18. Notes Rank Pari Passu. The obligations of the Company under this
Agreement and the Notes rank at least pari passu in right of payment with all
other Senior Secured Indebtedness (actual or contingent) of the Company,
including, without limitation, all Senior Secured Indebtedness of the Company
described in Schedule 5.15 hereto.

Section 5.19. Environmental Matters. (a) The Company has no knowledge of any
claim nor has it received any notice of any claim, and no proceeding has been
instituted raising any claim against the Company or any of its real properties
now or formerly owned, leased or operated by the Company, alleging any damage to
the environment or violation of any Environmental Laws, except, in each case,
such as could not reasonably be expected to result in a Material Adverse Effect.

(b) The Company has no knowledge of any facts which would give rise to any
claim, public or private, of violation of Environmental Laws or damage to the
environment emanating from, occurring on or in any way related to real
properties now or formerly owned, leased or operated by the Company or their
use, except, in each case, such as could not reasonably be expected to result in
a Material Adverse Effect.

(c) The Company has not stored any Hazardous Materials on real properties now or
formerly owned, leased or operated by the Company or has disposed of any
Hazardous Materials in a manner contrary to any Environmental Laws in each case
in any manner that could reasonably be expected to result in a Material Adverse
Effect.

(d) All buildings on all real properties now owned, leased or operated by the
Company are in compliance with applicable Environmental Laws, except where
failure to comply could not reasonably be expected to result in a Material
Adverse Effect.

Section 5.20. Affiliate Agreements. As of the date of the Closing, the Company
has heretofore delivered to each of the Purchasers true and complete copies of
each of the Affiliate Agreements (including schedules and exhibits thereto, and
any amendments, supplements or waivers executed and delivered thereunder). As of
the date of the Closing, each of the Affiliate Agreements is in full force and
effect.

SECTION 6. REPRESENTATIONS AND AGREEMENTS OF THE PURCHASERS.

Section 6.1. Purchase for Investment. (a) Each Purchaser severally represents
that it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof; provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control. Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities

 

-14-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Act or if an exemption from registration is available, except under
circumstances where neither such registration nor such an exemption is required
by law, and that the Company is not required to register the Notes.

(b) Each Purchaser severally represents and warrants that such Purchaser
(i) will not sell, transfer or otherwise dispose of the Notes or any interest
therein except in a transaction exempt from or not subject to the registration
requirements of the Securities Act and (ii) was given the opportunity to ask
questions and receive answers concerning the terms and conditions of the
offering and to obtain any additional information which the Company possesses or
can acquire without unreasonable effort or expense. Each Purchaser acknowledges
that the Notes will bear a restrictive legend in the form set forth on the forms
of Notes set out in Exhibit 1 and Exhibit 2, respectively.

(c) Each Purchaser for itself represents that it is an Institutional Accredited
Investor acting for its own account or as a fiduciary or agent for others (which
others are also Institutional Accredited Investors).

(d) Each Purchaser severally represents that the purchase of the Notes by such
Purchaser has not been solicited by or through anyone other than the Company or
the Placement Agent.

(e) Each holder of a Note covenants and agrees that it shall not directly or
indirectly transfer all or any portion of any of its Notes to any Person that is
a Competitor.

Section 6.2. Source of Funds. Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:

(a) the Source is an “insurance company general account” (as the term is defined
in the United States Department of Labor’s Prohibited Transaction Exemption
(“PTE”) 95-60) in respect of which the reserves and liabilities (as defined by
the annual statement for life insurance companies approved by the National
Association of Insurance Commissioners (the “NAIC Annual Statement”)) for the
general account contract(s) held by or on behalf of any employee benefit plan
together with the amount of the reserves and liabilities for the general account
contract(s) held by or on behalf of any other employee benefit plans maintained
by the same employer (or affiliate thereof as defined in PTE 95-60) or by the
same employee organization in the general account do not exceed ten percent
(10%) of the total reserves and liabilities of the general account (exclusive of
separate account liabilities) plus surplus as set forth in the NAIC Annual
Statement filed with such Purchaser’s state of domicile; or

(b) the Source is a separate account that is maintained solely in connection
with such Purchaser’s fixed contractual obligations under which the amounts
payable, or credited, to any employee benefit plan (or its related trust) that
has any interest in such

 

-15-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

separate account (or to any participant or beneficiary of such plan (including
any annuitant)) are not affected in any manner by the investment performance of
the separate account; or

(c) the Source is either (i) an insurance company pooled separate account,
within the meaning of PTE 90-1, or (ii) a bank collective investment fund,
within the meaning of the PTE 91-38 and, except as have been disclosed by such
Purchaser to the Company in writing pursuant to this clause (c), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or

(d) the Source constitutes assets of an “investment fund” (within the meaning of
Part V of the QPAM Exemption) managed by a “qualified professional asset
manager” or “QPAM” (within the meaning of Part V of the QPAM Exemption), no
employee benefit plan’s assets that are included in such investment fund, when
combined with the assets of all other employee benefit plans established or
maintained by the same employer or by an affiliate (within the meaning of
Section V(c)(1) of the QPAM Exemption) of such employer or by the same employee
organization and managed by such QPAM, exceed 20% of the total client assets
managed by such QPAM, the conditions of Part I(c) and (g) of the QPAM Exemption
are satisfied, as of the last day of its most recent calendar quarter, the QPAM
does not own a 10% or more interest in the Company and no Person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 20% or more interest in the Company (or less than 20%
but greater than 10%, if such person exercises control over the management or
policies of the Company by reason of its ownership interest) and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or

(e) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the INHAM Exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a Person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (i) the identity of such INHAM and (ii) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (e); or

(f) the Source is a governmental plan; or

(g) the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or

 

-16-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(h) the Source does not include assets of any employee benefit plan, other than
a plan exempt from the coverage of ERISA.

As used in this Section 6.2, the terms “employee benefit plan”, “governmental
plan”, “party in interest” and “separate account” shall have the respective
meanings assigned to such terms in section 3 of ERISA.

SECTION 7. INFORMATION AS TO THE COMPANY.

Section 7.1. Financial and Business Information. The Company shall deliver to
each holder of Notes that is an Institutional Investor:

(a) Quarterly Statements — within 60 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Quarterly
Report on Form 10-Q (the “Form 10-Q”) with the SEC regardless of whether the
Company is subject to the filing requirements thereof) after the end of each
quarterly fiscal period in each fiscal year of the Company (other than the last
quarterly fiscal period of each such fiscal year), duplicate copies of:

(i) a consolidated statement of assets and liabilities of the Company and its
Subsidiaries as at the end of such quarter, and

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its Subsidiaries for such quarter and (in the case of the
second and third quarters) for the portion of the fiscal year ending with such
quarter,

setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial condition and results of operations of the Company and
its Subsidiaries on a consolidated basis, subject to changes resulting from
year-end audit adjustments and the absence of footnotes; provided that delivery
within the time period specified above of copies of the Company’s Form 10-Q
prepared in compliance with the requirements therefor and filed with the SEC
shall be deemed to satisfy the requirements of this Section 7.1(a); provided,
further, that the Company shall be deemed to have made such delivery of such
Form 10-Q if it shall have timely made such Form 10-Q available on “EDGAR” and
on its home page on the worldwide web (at the date of this Agreement located at:
http//www.blackrockkelso.com) and shall have given each Purchaser prior notice
of such availability on EDGAR and on its home page in connection with each
delivery (such availability and notice thereof being referred to as “Electronic
Delivery”);

 

-17-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(b) Annual Statements — within 105 days (or such shorter period as is 15 days
greater than the period applicable to the filing of the Company’s Annual Report
on Form 10-K (the “Form 10-K”) with the SEC regardless of whether the Company is
subject to the filing requirements thereof) after the end of each fiscal year of
the Company, duplicate copies of,

(i) a consolidated statement of assets and liabilities of the Company and its
Subsidiaries, as at the end of such year, and

(ii) consolidated statements of operations, changes in net assets and cash flows
of the Company and its Subsidiaries, for such year,

setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and all
reported on by Deloitte & Touche LLP or other independent public accountants of
recognized national standing to the effect that such consolidated financial
statements present fairly, in all material respects, the financial condition and
results of operations of the Company and its Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied; provided that the delivery
within the time period specified above of copies of the Company’s Form 10-K for
such fiscal year (together with the Company’s annual report to shareholders, if
any, prepared pursuant to Rule 14a-3 under the Exchange Act) prepared in
accordance with the requirements therefor and filed with the SEC, shall be
deemed to satisfy the requirements of this Section 7.1(b); provided, further,
that the Company shall be deemed to have made such delivery of such Form 10-K if
it shall have timely made Electronic Delivery thereof;

(c) SEC and Other Reports — promptly upon their becoming publicly available, one
copy of (i) each financial statement, report, notice or proxy statement sent by
the Company or any Subsidiary to its principal lending banks as a whole
(excluding information sent to such banks in the ordinary course of
administration of a bank facility, such as information relating to pricing and
borrowing availability or to its public securities holders generally) and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the SEC and
of all press releases and other statements made available generally by the
Company or any Subsidiary to the public concerning developments that are
Material;

(d) Notice of Default or Event of Default — promptly after a Responsible Officer
becomes aware of the existence of any Default or Event of Default or that any
Person has given any notice or taken any action with respect to a claimed
default hereunder or that any Person has given any notice or taken any action
with respect to a claimed default of the type referred to in Section 11(g), a
written notice specifying the nature and period of existence thereof and what
action the Company is taking or proposes to take with respect thereto;

 

-18-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(e) ERISA Matters — promptly after a Responsible Officer becomes aware of any of
the following, a written notice setting forth the nature thereof and the action,
if any, that the Company or an ERISA Affiliate is taking or proposes to take
with respect thereto:

(i) with respect to any Plan, any reportable event, as defined in
section 4043(c) of ERISA and the regulations thereunder, for which notice
thereof has not been waived pursuant to such regulations as in effect on the
date hereof; or

(ii) the taking by the PBGC of steps to institute, or the threatening by the
PBGC of the institution of, proceedings under section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or the
receipt by the Company or any ERISA Affiliate of a notice from a Multiemployer
Plan that such action has been taken by the PBGC with respect to such
Multiemployer Plan; or

(iii) any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, could
reasonably be expected to result in liability of the Company and its
Subsidiaries in an aggregate amount exceeding $5,000,000;

(f) Notices from Governmental Authority — promptly after a Responsible Officer
becomes aware of the filing or commencement of any action, suit or proceeding by
or before any arbitrator or any Federal or state Governmental Authority against
or affecting the Company or any of its Affiliates that, if adversely determined,
could reasonably be expected to result in a Material Adverse Effect a written
notice setting forth the nature thereof and the action, if any, that the Company
is taking or proposes to take with respect thereto;

(g) Monthly Borrowing Base Certificates — as soon as available and in any event
not later than the last Business Day of the calendar month following each
monthly accounting period (ending on the last day of each calendar month) of the
Company and its Subsidiaries, a Borrowing Base Certificate as at the last day of
such accounting period;

(h) Notice of Borrowing Base Deficiency — promptly but no later than five
Business Days after the Company shall at any time have knowledge that there is a
Borrowing Base Deficiency, a Borrowing Base Certificate as at the date the
Company has knowledge of such Borrowing Base Deficiency indicating the amount of
the Borrowing

 

-19-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Base Deficiency as at the date the Company obtained knowledge of such deficiency
and the amount of the Borrowing Base Deficiency as of the date not earlier than
one Business Day prior to the date the Borrowing Base Certificate is delivered
pursuant to this paragraph; and

(i) Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries (including, but
without limitation, actual copies of the Company’s Form 10-Q and Form 10-K) or
relating to the ability of the Company to perform its obligations hereunder and
under the Notes as from time to time may be reasonably requested by any such
holder of Notes.

Section 7.2. Officer’s Certificate. Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth (which,
in the case of Electronic Delivery of such financial statements, shall be by
separate concurrent delivery of such certificate to each holder of Notes):

(a) Covenant Compliance — the information (including reasonably detailed
calculations) required in order to establish whether the Company was in
compliance with the requirements of Sections 10.1 through 10.7, inclusive,
during the quarterly or annual period covered by the statements then being
furnished (including with respect to each such Section, where applicable, the
reasonable calculations of the maximum or minimum amount, ratio or percentage,
as the case may be, permissible under the terms of such Sections, and the
reasonable calculations of the amount, ratio or percentage then in existence);
and

(b) Event of Default — a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and has made, or caused to be made, under his
or her supervision, a review of the transactions and conditions of the Company
and its Subsidiaries from the beginning of the quarterly or annual period
covered by the statements then being furnished to the date of the certificate
and that such review shall not have disclosed the existence during such period
of any condition or event that constitutes a Default or an Event of Default or,
if any such condition or event existed or exists (including, without limitation,
any such event or condition resulting from the failure of the Company or any
Subsidiary to comply with any Environmental Law), specifying the nature and
period of existence thereof and what action the Company shall have taken or
proposes to take with respect thereto.

Section 7.3. Visitation. The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:

(a) No Default — if no Default or Event of Default then exists, at the expense
of such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the

 

-20-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Company and its Subsidiaries with the Company’s officers, and (with the consent
of the Company, which consent will not be unreasonably withheld) its independent
public accountants, and (with the consent of the Company, which consent will not
be unreasonably withheld) to visit the other offices and properties of the
Company and each Subsidiary, and to conduct evaluations and appraisals of the
Company’s computation of the Borrowing Base and the assets included in the
Borrowing Base, all at such reasonable times and as often as may be reasonably
requested in writing, provided that the Company or the applicable Subsidiary
shall be entitled to have its representatives and advisors present during any
visit to its offices and properties or inspection of its books and records; and

(b) Default — if a Default or Event of Default then exists, at the expense of
the Company, to visit and inspect any of the offices or properties of the
Company or any Subsidiary, to examine all their respective books of account,
records, reports and other papers, to make copies and extracts therefrom, to
discuss their respective affairs, finances and accounts with their respective
officers and independent public accountants (and by this provision the Company
authorizes said accountants to discuss the affairs, finances and accounts of the
Company and its Subsidiaries) and to conduct evaluations and appraisals of the
Company’s computation of the Borrowing Base and the assets included in the
Borrowing Base, all at such times and as often as may be requested, provided
that the Company or the applicable Subsidiary shall be entitled to have its
representatives and advisors present during any visit to its offices and
properties or inspection of its books and records.

SECTION 8. PREPAYMENT OF THE NOTES.

Section 8.1. Maturity. As provided therein, the entire unpaid principal balance
of each series of the Notes shall be due and payable on the stated maturity date
thereof.

Section 8.2. Optional Prepayments with Make-Whole Amount. The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 10% of the aggregate
principal amount of the Notes then outstanding (but if in the case of a partial
prepayment, then against each series of Notes in proportion to the aggregate
principal amount outstanding of each series) at 100% of the principal amount so
prepaid, together with interest accrued thereon to, but excluding, the date of
such prepayment, and the Make-Whole Amount determined for the prepayment date
with respect to such principal amount. The Company will give each holder of
Notes written notice of each optional prepayment under this Section 8.2 not less
than 30 days and not more than 60 days prior to the date fixed for such
prepayment. Each such notice shall specify such date (which shall be a Business
Day), the aggregate principal amount of each series of the Notes to be prepaid
on such date, the principal amount of each Note held by such holder to be
prepaid (determined in accordance with Section 8.5), and the interest to be paid
on the prepayment date with respect to

 

-21-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

such principal amount being prepaid, and shall be accompanied by a certificate
of a Senior Financial Officer as to the estimated Make-Whole Amount due in
connection with such prepayment (calculated as if the date of such notice were
the date of the prepayment), setting forth the details of such computation. Two
Business Days prior to such prepayment, the Company shall deliver to each holder
of Notes a certificate of a Senior Financial Officer specifying the calculation
of such Make-Whole Amount as of the specified prepayment date.

Section 8.3. Change in Control.

(a) Notice of Change in Control or Control Event. The Company will, within five
Business Days after any Responsible Officer has knowledge of the occurrence of
any Change in Control or Control Event, give written notice of such Change in
Control or Control Event to each holder of Notes unless notice in respect of
such Change in Control (or the Change in Control contemplated by such Control
Event) shall have been given pursuant to subparagraph (b) of this Section 8.3.
If a Change in Control has occurred, such notice shall contain and constitute an
offer to prepay Notes as described in subparagraph (c) of this Section 8.3 and
shall be accompanied by the certificate described in subparagraph (g) of this
Section 8.3.

(b) Condition to Company Action. The Company will not take any action that
consummates or finalizes a Change in Control unless (i) at least 30 days prior
to such action it shall have given to each holder of Notes written notice
containing and constituting an offer to prepay Notes as described in
subparagraph (c) of this Section 8.3, accompanied by the certificate described
in subparagraph (g) of this Section 8.3, and (ii) contemporaneously with such
action, it prepays all Notes required to be prepaid in accordance with this
Section 8.3.

(c) Offer to Prepay Notes. The offer to prepay Notes contemplated by
subparagraphs (a) and (b) of this Section 8.3 shall be an offer to prepay, in
accordance with and subject to this Section 8.3, all, but not less than all, the
Notes held by each holder (in this case only, “holder” in respect of any Note
registered in the name of a nominee for a disclosed beneficial owner shall mean
such beneficial owner) on a date specified in such offer (the “Section 8.3
Proposed Prepayment Date”). If such Section 8.3 Proposed Prepayment Date is in
connection with an offer contemplated by subparagraph (a) of this Section 8.3,
such date shall be not less than 30 days and not more than 120 days after the
date of such offer (if the Section 8.3 Proposed Prepayment Date shall not be
specified in such offer, the Section 8.3 Proposed Prepayment Date shall be the
first Business Day after the 45th day after the date of such offer).

(d) Acceptance/Rejection. A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.3 by causing a notice of such acceptance to be
delivered to the Company not later than 15 days after receipt by such holder of
the most recent offer of prepayment. A failure by a holder of Notes to respond
to an offer to prepay made pursuant to this Section 8.3 shall be deemed to
constitute rejection of such offer by such holder.

(e) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.3 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without Make-Whole Amount or other

 

-22-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

premium. The prepayment shall be made on the Section 8.3 Proposed Prepayment
Date except as provided in subparagraph (f) of this Section 8.3.

(f) Deferral Pending Change in Control. The obligation of the Company to prepay
Notes pursuant to the offers required by subparagraph (c) and accepted in
accordance with subparagraph (d) of this Section 8.3 is subject to the
occurrence of the Change in Control in respect of which such offers and
acceptances shall have been made. In the event that such Change in Control has
not occurred on the Section 8.3 Proposed Prepayment Date in respect thereof, the
prepayment shall be deferred until, and shall be made on, the date on which such
Change in Control occurs. The Company shall keep each holder of Notes reasonably
and timely informed of (i) any such deferral of the date of prepayment, (ii) the
date on which such Change in Control and the prepayment are expected to occur,
and (iii) any determination by the Company that efforts to effect such Change in
Control have ceased or been abandoned (in which case the offers and acceptances
made pursuant to this Section 8.3 in respect of such Change in Control shall be
deemed rescinded).

(g) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.3 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Section 8.3 Proposed Prepayment Date; (ii) that such offer is made
pursuant to this Section 8.3; (iii) the principal amount of each Note offered to
be prepaid; (iv) the interest that would be due on each Note offered to be
prepaid, accrued to, but excluding, the Section 8.3 Proposed Prepayment Date;
(v) that the conditions of this Section 8.3 have been fulfilled; and (vi) in
reasonable detail, the nature and date or proposed date of the Change in
Control.

(h) “Control Event” means:

(i) the execution by the Company or any of its Subsidiaries or Affiliates of any
agreement or letter of intent with respect to any proposed transaction or event
or series of transactions or events which, individually or in the aggregate, may
reasonably be expected to result in a Change in Control,

(ii) the execution of any written agreement which, when fully performed by the
parties thereto, would result in a Change in Control, or

(iii) the making of any written offer by any person (as such term is used in
Section 13(d) and Section 14(d)(2) of the Exchange Act as in effect on the date
of the Closing) or related persons constituting a group (as such term is used in
Rule 13d-5 under the Exchange Act as in effect on the date of the Closing) to
the holders of the common stock of the Company, which offer, if accepted by the
requisite number of holders, would result in a Change in Control.

(i) All calculations contemplated in this Section 8.3 involving the capital
stock of any Person shall be made with the assumption that all convertible
Securities of such Person then outstanding and all convertible Securities
issuable upon the exercise of any warrants, options and

 

-23-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

other rights outstanding at such time were converted at such time and that all
options, warrants and similar rights to acquire shares of capital stock of such
Person were exercised at such time.

Section 8.4. Prepayment on Borrowing Base Deficiency Without Make-Whole.

(a) Notice of Borrowing Base Deficiency. In the event that at any time any
Borrowing Base Deficiency shall exist, the Company shall (i) offer to prepay, on
a pro rata basis, the Notes, the Term Loans (or provide cover therefor) and the
Revolving Loans (and provide cover for letters of credit issued under the Senior
Secured Credit Agreement), (ii) subject to Section 8.4(f) below, reduce Other
Covered Indebtedness in such amounts as shall be necessary so that such
Borrowing Base Deficiency is immediately cured after giving effect to such
prepayment (and cover) or reduction, or (iii) effect a combination of such offer
and reduction pursuant to (i) and (ii) above; provided that if, within 5
Business Days after delivery to the holders of the Notes of a Borrowing Base
Certificate pursuant to Section 7.1(h) demonstrating such Borrowing Base
Deficiency, the Company shall present the holders of the Notes with a plan
reasonably feasible in the opinion of the Required Holders to enable such
Borrowing Base Deficiency to be cured within 30 Business Days (which
30-Business-Day period shall include the 5 Business Days permitted for delivery
of such plan), then such offer of prepayment (and cover) or reduction shall not
be required to be effected immediately but may be effected in accordance with
such plan (with such modifications as the Company may reasonably determine and
as are reasonably acceptable to the Required Holders), so long as such Borrowing
Base Deficiency is cured within such 30-Business-Day period.

(b) Offer to Prepay Notes. The offer to prepay the Notes contemplated by
paragraph (a) of this Section 8.4 shall be an offer to prepay, in accordance
with and subject to this Section 8.4, the Notes held by each holder (in this
case only, “holder” in respect of any Note registered in the name of a nominee
for a disclosed beneficial owner shall mean such beneficial owner) on a date
specified in such offer (the “Section 8.4 Proposed Prepayment Date”) on an equal
and pro rata basis with the lenders which are being prepaid pursuant to the
Senior Secured Credit Agreement as a result of the occurrence of such Borrowing
Base Deficiency. The Section 8.4 Proposed Prepayment Date shall not be later
than the date on which the Company proposes to make a payment to the lenders
under the Senior Secured Credit Agreement as required by the aforesaid notice of
such Borrowing Base Deficiency.

(c) Rejection. A holder of the Notes may accept the offer to prepay made
pursuant to this Section 8.4 by causing a notice of such acceptance to be
delivered to the Company not later than 3 Business Days after receipt by such
holder of the most recent offer of prepayment. A failure by a holder of Notes to
respond to an offer to prepay made pursuant to this Section 8.4 shall be deemed
to constitute a rejection of such offer by such holder.

(d) Prepayment. Prepayment of the Notes to be prepaid pursuant to this
Section 8.4 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to, but excluding, the date of prepayment,
but without the Make-Whole Amount or any

 

-24-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

other premium. The prepayment shall be made on the Section 8.4 Proposed
Prepayment Date, except as provided in paragraph (e) of this Section 8.4.

(e) Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.4 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:

(i) the Section 8.4 Proposed Prepayment Date;

(ii) that such offer is made pursuant to this Section 8.4;

(iii) the principal amount of each Note offered to be prepaid;

(iv) the interest that would be due on each Note offered to be prepaid, accrued
to, but excluding, the Section 8.4 Proposed Prepayment Date;

(v) that the conditions of this Section 8.4 have been fulfilled; and

(vi) in reasonable detail, the nature and amount of the Borrowing Base
Deficiency.

(f) Other Covered Indebtedness. Notwithstanding the foregoing, in the event that
a Borrowing Base Deficiency shall exist, the Company shall not prepay or reduce
any Other Covered Indebtedness consisting of Unsecured Shorter-Term Indebtedness
unless:

(i) prior to, and without giving effect to, any prepayment of the Notes, the
Term Loans (or providing cover therefor), the Revolving Loans (or providing
cover for letters of credit issued under the Senior Secured Credit Agreement),
any Secured Longer-Term Indebtedness or any Secured Shorter-Term Indebtedness as
a result of such Borrowing Base Deficiency, a Borrowing Base Deficiency would
not exist on a pro forma basis assuming such Unsecured Shorter-Term Indebtedness
was not included in the “Covered Debt Amount” used in determining such Borrowing
Base Deficiency, and

(ii) the Company would be in compliance with Section 10.7(b) on a pro forma
basis assuming such Unsecured Shorter-Term Indebtedness was reduced with such
prepayment.

Section 8.5. Allocation of Partial Prepayments. In the case of each partial
prepayment of the Notes pursuant to Section 8.2, the principal amount of the
Notes to be prepaid shall be (a) allocated among each series of Notes in
proportion to the aggregate unpaid principal amount of each such series of Notes
and (b) allocated pro rata among all of the holders of each series of the Notes
at the time outstanding in proportion, as nearly as practicable, to the
respective unpaid principal amounts thereof not theretofore called for
prepayment. All partial prepayments made pursuant to

 

-25-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 8.3 or 8.4 shall be applied only to the Notes of the holders who have
elected to participate in such prepayment.

Section 8.6. Maturity; Surrender, Etc. In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to, but excluding, such date and the applicable Make-Whole Amount, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when so due and payable, together with the interest and
Make-Whole Amount, if any, as aforesaid, interest on such principal amount shall
cease to accrue. Any Note paid or prepaid in full shall be surrendered to the
Company and cancelled and shall not be reissued, and no Note shall be issued in
lieu of any prepaid principal amount of any Note.

Section 8.7. Purchase of Notes. The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any series of the outstanding Notes or any part or portion of any
series thereof except upon the payment or prepayment of each series of the Notes
in accordance with the terms of this Agreement and the Notes. The Company will
promptly cancel all Notes acquired by it or any Affiliate pursuant to any
payment, prepayment or purchase of Notes pursuant to any provision of this
Agreement and no Notes may be issued in substitution or exchange for any such
Notes.

Section 8.8. Make-Whole Amount and Modified Make-Whole Amount. The terms
“Make-Whole Amount” and “Modified Make-Whole Amount” mean, with respect to any
Note, an amount equal to the excess, if any, of the Discounted Value of the
Remaining Scheduled Payments with respect to the Called Principal of such Note
over the amount of such Called Principal; provided that the Make-Whole Amount
may in no event be less than zero. For the purposes of determining the
Make-Whole Amount and the Modified Make-Whole Amount, the following terms have
the following meanings:

“Applicable Percentage” in the case of the computation of the Modified
Make-Whole Amount for purposes of Section 8.9 means 1.00% (100 basis points) and
in the case of a computation of the Make-Whole Amount for any other purpose
means 0.50% (50 basis points).

“Called Principal” means, with respect to any Note, the principal of such Note
that is to be prepaid pursuant to Section 8.2 or has become or is declared to be
immediately due and payable pursuant to Section 12.1, as the context requires.

“Discounted Value” means, with respect to the Called Principal of any Note, the
amount obtained by discounting all Remaining Scheduled Payments with respect to
such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a

 

-26-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

discount factor (applied on the same periodic basis as that on which interest on
the Notes is payable) equal to the Reinvestment Yield with respect to such
Called Principal.

“Reinvestment Yield” means, with respect to the Called Principal of any Note,
the sum of (x) the Applicable Percentage plus (y) the yield to maturity implied
by (i) the yields reported as of 10:00 a.m. (New York City time) on the second
Business Day preceding the Settlement Date with respect to such Called
Principal, on the display designated as “Page PX1” (or such other display as may
replace Page PX1) on Bloomberg Financial Markets for the most recently issued
actively traded on the run U.S. Treasury securities having a maturity equal to
the Remaining Average Life of such Called Principal as of such Settlement Date,
or (ii) if such yields are not reported as of such time or the yields reported
as of such time are not ascertainable (including by way of interpolation), the
Treasury Constant Maturity Series Yields reported, for the latest day for which
such yields have been so reported as of the second Business Day preceding the
Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (or any comparable successor publication) for U.S.
Treasury securities having a constant maturity equal to the Remaining Average
Life of such Called Principal as of such Settlement Date. In the case of each
determination under clause (i) or clause (ii), as the case may be, of the
preceding paragraph, such implied yield will be determined, if necessary, by
(a) converting U.S. Treasury bill quotations to bond-equivalent yields in
accordance with accepted financial practice and (b) interpolating linearly
between (1) the applicable U.S. Treasury security with the maturity closest to
and greater than such Remaining Average Life and (2) the applicable U.S.
Treasury security with the maturity closest to and less than such Remaining
Average Life. The Reinvestment Yield shall be rounded to the number of decimal
places as appears in the interest rate of the applicable Note.

“Remaining Average Life” means, with respect to any Called Principal, the number
of years (calculated to the nearest one-twelfth year) obtained by dividing
(a) such Called Principal into (b) the sum of the products obtained by
multiplying (i) the principal component of each Remaining Scheduled Payment with
respect to such Called Principal by (ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date with
respect to such Called Principal and the scheduled due date of such Remaining
Scheduled Payment.

“Remaining Scheduled Payments” means, with respect to the Called Principal of
any Note, all payments of such Called Principal and interest thereon that would
be due after the Settlement Date with respect to such Called Principal if no
payment of such Called Principal were made prior to its scheduled due date;
provided that if such Settlement Date is not a date on which interest payments
are due to be made under the terms of the Notes, then the amount of the next
succeeding scheduled interest payment will be reduced by the amount of interest
accrued to such Settlement Date and required to be paid on such Settlement Date
pursuant to Section 8.2 or 12.1. For the avoidance of doubt, the Adjusted
Interest Rate then in effect shall be used in connection with any computation of
the Remaining Scheduled Payments.

 

-27-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Settlement Date” means, with respect to the Called Principal of any Note, the
date on which such Called Principal is to be prepaid pursuant to Section 8.2 or
has become or is declared to be immediately due and payable pursuant to
Section 12.1, as the context requires.

Section 8.9 Prepayment for Tax Reasons. (a) The Company shall have an option to
prepay the Notes in whole, but not in part, at any time, on giving not less than
30 nor more than 60 days’ notice to the Foreign Holders (which notice shall be
irrevocable) by payment of the principal amount, together with interest accrued
to the date fixed for prepayment and with a premium in an amount equal to the
Modified Make-Whole Amount, determined as of two Business Days prior to the date
of such prepayment pursuant to this Section 8.9, if (i) the Company (a) has or
will become obliged to pay additional amounts as provided or referred to in
Section 14.3 as a result of any change in, or amendment to, the laws,
regulations or rulings of the United States or any political subdivision or any
authority thereof or therein having power to tax, or any change in the
application or official interpretation of such laws, regulations or rulings
(including a holding by a court of competent jurisdiction), which change or
amendment becomes effective on or after the date of the Closing and (b) in its
business judgment, determines that such obligation cannot be avoided by the use
of reasonable measures available to it; or (ii) (a) any action has been taken by
a taxing authority of, or any decision has been rendered by a court of competent
jurisdiction in, the United States or any political subdivision or taxing
authority thereof or therein, including any actions specified in (i) above,
whether or not such action was taken or decision was rendered with respect to
the Company, or any change, amendment, application or interpretation shall be
officially proposed, which, in any such case, in the written opinion of
independent legal counsel of recognized legal standing, will result in a
material probability that the Company will become obligated to pay additional
amounts and (b) in its business judgment the Company determines that such
obligation cannot be avoided by the use of reasonable measures available to it;
provided that no such notice of prepayment shall be given earlier than 60 days
prior to the earliest date on which the Company would be obliged to pay such
additional amounts if a payment in respect of such Notes held by the Foreign
Holders were then due.

(b) Prior to the giving of any notice of prepayment pursuant to this
Section 8.9, the Company shall deliver to the Foreign Holder of any Note to be
prepaid (1) a certificate signed by two officers of the Company stating that the
Company is entitled to effect such prepayment and setting forth a statement of
facts showing that the conditions precedent to the right of the Company so to
prepay have occurred and (2) in the case of a determination under (ii) above, an
opinion of independent legal advisers of recognized standing to the effect that
there is a material probability that the Company will become obliged to pay such
additional amounts as a result of such change or amendment. Upon the expiry of
any such notice as is referred to in this Section 8.9, the Company shall be
bound to prepay such Note in accordance with this Section 8.9.

(c) Notwithstanding the foregoing, if the Company shall give a Foreign Holder
notice of prepayment of any Note pursuant to Section 8.9(a), such Foreign
Holder, if it then holds one or more such Notes in an aggregate amount equal to
or greater than $5,000,000, shall have a one time option to reject such
prepayment; provided however, if such Foreign Holder rejects such

 

-28-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

prepayment, Section 14.3(a) shall no longer be operative with respect to any
Notes held by such Foreign Holder. To exercise such option, such Foreign Holder
shall provide a rejection notice to the Company within ten Business Days after
its receipt of the Company’s notice of prepayment. Such notice by a Foreign
Holder shall be irrevocable and shall be binding on all subsequent Foreign
Holders of such Foreign Holder’s Notes.

(d) The provisions of Sections 8.2 and 8.5 shall not apply to any prepayment
pursuant to this Section 8.9.

SECTION 9. AFFIRMATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 9.1. Compliance with Law. The Company will, and will cause each of its
Subsidiaries to, comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act, the applicable provisions of the Investment Company
Act and Environmental Laws, and will obtain and maintain in effect all licenses,
certificates, permits, franchises and other governmental authorizations
necessary to the ownership of their respective properties or to the conduct of
their respective businesses, in each case to the extent necessary to ensure that
non-compliance with such laws, ordinances or governmental rules or regulations
or failures to obtain or maintain in effect such licenses, certificates,
permits, franchises and other governmental authorizations could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the foregoing, the Company will, and will cause
its Subsidiaries to, conduct its business and other activities in compliance in
all Material respects with the applicable provisions of the Investment Company
Act (including, without limitation, section 18(a)(1)(A) and any applicable
“asset coverage” maintenance requirement) and any applicable rules, regulations
or orders issued by the SEC thereunder.

Section 9.2. Insurance. The Company will, and will cause each of its
Subsidiaries to, maintain, with financially sound and reputable insurers,
insurance with respect to their respective material properties and businesses
against such casualties and contingencies, of such types, on such terms and in
such amounts (including deductibles, co-insurance and self-insurance, if
adequate reserves are maintained with respect thereto) as is customary in the
case of entities of established reputations engaged in the same or a similar
business and similarly situated.

Section 9.3. Maintenance of Properties. The Company will, and will cause each of
its Subsidiaries to, maintain and keep, or cause to be maintained and kept,
their respective properties material to the conduct of their respective
businesses, in good repair, working order and condition (other than ordinary
wear and tear), so that the business carried on in connection therewith may be
properly conducted at all times; provided that this Section 9.3 shall not
prevent the Company or any Subsidiary from

 

-29-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

discontinuing the operation and the maintenance of any of its properties if such
discontinuance is desirable in the conduct of its business and the Company has
concluded that such discontinuance could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 9.4. Payment of Taxes and Claims. The Company will, and will cause each
of its Subsidiaries to, file all tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
imposed on them or any of their properties, assets, income or franchises, to the
extent the same have become due and payable and before they have become
delinquent and all claims for which sums have become due and payable that have
or might become a Lien on properties or assets of the Company or any Subsidiary;
provided that neither the Company nor any Subsidiary need pay any such tax,
assessment, charge, levy or claim if (a) the amount, applicability or validity
thereof is contested by the Company or such Subsidiary on a timely basis in good
faith and in appropriate proceedings, and the Company or a Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
the Company or such Subsidiary or (b) the nonpayment of all such taxes
assessments, charges, levies and claims in the aggregate could not reasonably be
expected to have a Material Adverse Effect.

Section 9.5. Legal Existence, Etc. Subject to Section 10.3, the Company will at
all times preserve and keep in full force and effect its legal existence and the
Company will at all times preserve and keep in full force and effect the legal
existence of each of its Subsidiaries and all rights and franchises of the
Company and its Subsidiaries unless, in the good faith judgment of the Company,
the termination of or failure to preserve and keep in full force and effect such
legal existence, right or franchise could not, individually or in the aggregate,
have a Material Adverse Effect.

Section 9.6. Notes to Rank Pari Passu. The Notes and all other obligations under
this Agreement of the Company are and at all times shall rank at least pari
passu in right of payment with all other present and future Senior Secured
Indebtedness (actual or contingent) of the Company which is not expressed to be
subordinate or junior in rank to any other Senior Secured Indebtedness of the
Company.

Section 9.7. New Subsidiaries; Further Assurances. (a) In the event that the
Company or any of its Subsidiaries shall form or acquire any new Subsidiary, the
Company will cause the Collateral and Guarantee Requirement with respect to any
Equity Interest in or Indebtedness of such Subsidiary owned by or on behalf of
any Obligor to be satisfied with respect to such Subsidiary. If such new
Subsidiary (other than a Financing Subsidiary) is or will become an Obligor, the
Company will cause the entire Collateral and Guarantee Requirement to be
satisfied by and with respect to such Subsidiary.

(b) (i) The Company will, and will cause each of the Subsidiary Guarantors to,
take such action from time to time as shall reasonably be requested by the
Required Holders to

 

-30-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

effectuate the purposes and objectives of this Agreement. Without limiting the
generality of the foregoing, the Company will, and will cause each of the
Subsidiary Guarantors to, take such action from time to time as may be required
under any applicable law, or that the Required Holders may reasonably request,
to cause the Collateral and Guarantee Requirement to be and remain satisfied,
all at the expense of the Obligors. The Company also agrees to provide to the
holders of the Notes, from time to time upon request, evidence reasonably
satisfactory to the Required Holders as to the perfection and priority of the
Liens created or intended to be created by the Security Documents.

(ii) The Company shall provide the holders of the Notes with a copy of any
amendment, supplement or modification to the Portfolio Pricing Practices as soon
as practicable after its adoption and accompanied by a copy of a resolution (if
any) of the Board of Directors of the Company that such amendment, supplement or
modification has been approved by the Company.

Section 9.8. Books and Records. The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP.

Section 9.9. Status of RIC and BDC. The Company shall at all times maintain its
status as a RIC under the Code, and as a “business development company” under
the Investment Company Act.

Section 9.10. Investment Policies. The Company shall at all times be in
compliance with its Investment Policies, except to the extent that the failure
to so comply could not reasonably be expected to result in a Material Adverse
Effect.

Section 9.11. Portfolio Valuation and Diversification, Etc.

(a) Industry Classification Groups. For purposes of this Agreement, the Company
shall in its reasonable determination assign each Portfolio Investment to an
Industry Classification Group. To the extent that any Portfolio Investment is
not correlated with the risks of other Portfolio Investments in an Industry
Classification Group established by Moody’s, such Portfolio Investment may be
assigned by the Company to the Industry Classification Group that is most
closely correlated to such Portfolio Investment. In the absence of any
correlation, the Company shall be permitted, upon notice to the holders of the
Notes to create up to three additional industry classification groups for
purposes of this Agreement.

(b) Portfolio Valuation, Etc.

(i) Settlement Date Basis. Solely for purposes of determining the Borrowing
Base, all determinations of whether an investment is to be included as a
Portfolio Investment shall be determined on a settlement-date basis (meaning
that any investment that has been purchased will not be treated as a Portfolio
Investment until such purchase

 

-31-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

has settled, and any Portfolio Investment which has been sold will not be
excluded as a Portfolio Investment until such sale has settled), provided that
to the extent that any investment has not been paid for in full, only the
portion thereof that has been paid for in full and with respect to which the
Company has ownership rights in the investment and the power to transfer rights
in the investment shall be included as a Portfolio Investment. For the avoidance
of doubt, this paragraph (b)(i) is not intended to require the Company to
reflect investment transactions on a settlement-date basis in any financial
statements or books of record or other documents required to be prepared in
accordance with GAAP if doing so would cause such financial statements, books of
record or other documents to fail to be in accordance with GAAP.

(ii) Determination of Values. The Company shall determine the values of its
Portfolio Investments in accordance with its Portfolio Pricing Practices. Solely
for purposes of determining the Borrowing Base, the Value of any Portfolio
Investment of the Company and its Subsidiaries shall be increased by the net
unrealized gain as at the date such Value is determined of any Hedging Agreement
entered into to hedge risks associated with such Portfolio Investment and
reduced by the net unrealized loss as at such date of any such Hedging Agreement
(such net unrealized gain or net unrealized loss, on any date, to be equal to
the aggregate amount receivable or payable under the related Hedging Agreement
if the same were terminated on such date).

(A) Unquoted Investments—External Review. With respect to each Portfolio
Investment for which market quotation(s) are not readily available, the Company
shall request an Approved Third-Party Appraiser to assist the Board of Directors
of the Company in determining the fair market value of such Portfolio
Investment, as at the last day of each fiscal quarter, provided that

(x) the Value of any such Portfolio Investment (i.e., a Portfolio Investment for
which market quotations are not readily available) acquired during a fiscal
quarter shall be deemed to be no more than the cost of such Portfolio Investment
until such time as the fair market value of such Portfolio Investment is
determined in accordance with the foregoing provisions of this sub-clause (A) as
at the last day of such fiscal quarter or, as applicable, fiscal year;

(y) notwithstanding the foregoing, the Board of Directors of the Company may
determine the fair market value of any such Portfolio Investment (i.e., a
Portfolio Investment for which market quotation(s) are not readily available) in
accordance with the Portfolio Pricing Practices (and without the assistance of
an Approved Third-Party Appraiser), provided that for purposes of calculating
the Borrowing Base:

(i) the combined aggregate Value of all First-Tier Non-Appraised Portfolio
Investments and Second-Tier Non-Appraised Portfolio Investments shall not at any
time exceed

 

-32-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

10% of the Borrowing Base, and the Borrowing Base shall be reduced to the extent
such combined aggregate Value would otherwise exceed 10% of the Borrowing Base;

(ii) the aggregate Value of all Second-Tier Non-Appraised Portfolio Investments
shall not at any time exceed 5% of the Borrowing Base, and the Borrowing Base
shall be reduced to the extent such aggregate Value would otherwise exceed 5% of
the Borrowing Base; and

(iii) the Value of any Disqualified Non-Appraised Portfolio Investment shall be
deemed to be zero;

(B) Internal Review. The Company shall conduct internal reviews of all Portfolio
Investments at least once each calendar week which shall take into account any
events of which the Company has knowledge that adversely affect the value of the
Portfolio Investments. If the value of any Portfolio Investment as most recently
determined by the Company pursuant to this Section 9.11(b)(ii)(B) is lower than
the value of such Portfolio Investment as most recently determined pursuant to
Section 9.11(b)(ii)(A), such lower value shall be deemed to be the “Value” of
such Portfolio Investment for purposes hereof;

(C) Failure to Determine Values. If the Company shall fail to determine the
value of any Portfolio Investment for which market quotation(s) are not readily
available as at any date pursuant to the requirements of the foregoing
sub-clauses (A) or (B), then the “Value” of such Portfolio Investment as at such
date shall be deemed to be zero.

For purposes of the foregoing, the following terms have the following meanings:

“Non-Appraised Portfolio Investment” means, with respect to any fiscal quarter,
any Portfolio Investment for which market quotation(s) are not readily available
and for which the fair market value thereof was determined by the Board of
Directors as at the last day of such fiscal quarter without the assistance of an
Approved Third-Party Appraiser.

“First-Tier Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the first full fiscal quarter
following the later of (i) the end of the most recent fiscal quarter as of which
the fair market value of such investment was determined with the assistance of
an Approved Third-Party Appraiser and (ii) the end of the fiscal quarter in
which such investment was first included as a Portfolio Investment, other than a
Second-Tier Non-Appraised Portfolio Investment or a Disqualified Non-Appraised
Portfolio Investment.

 

-33-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Second-Tier Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the second full fiscal quarter
following the later of:

(i) the end of the most recent fiscal quarter as of which the fair market value
of such investment was determined with the assistance of an Approved Third-Party
Appraiser and

(ii) the end of the fiscal quarter in which such investment was first included
as a Portfolio Investment.

“Disqualified Non-Appraised Portfolio Investment” means any Non-Appraised
Portfolio Investment from and after the end of the fourth full fiscal quarter
following the later of (i) the end of the most recent fiscal quarter as of which
the fair market value of such investment was determined with the assistance of
an Approved Third-Party Appraiser and (ii) the end of the fiscal quarter in
which such investment was first included as a Portfolio Investment.

The determination of whether any Portfolio Investment is a Non-Appraised
Portfolio Investment, First-Tier Non-Appraised Portfolio Investment, Second-Tier
Non-Appraised Portfolio Investment or Disqualified Non-Appraised Portfolio
Investment as at the last day of any fiscal quarter shall be effective as at
such last day and continue in effect to but excluding the last day of the next
fiscal quarter. Such determination need not be made until on or prior to the
date upon which the financial statements for such fiscal quarter are delivered
or required to be delivered, whichever is earlier, pursuant to Section 7.1(a) or
(b), as applicable.

Notwithstanding the foregoing, determinations as to whether a Non-Appraised
Portfolio Investment held as of the date hereof is a First-Tier Non-Appraised
Portfolio Investment, a Second-Tier Non-Appraised Portfolio Investment or a
Disqualified Non-Appraised Portfolio Investment, shall, with respect to clause
(ii) of each such definition, be calculated with respect to the fiscal quarter
in which such investment was first acquired by the Company.

(c) Diversification Requirements. The Company will, and will cause its
Subsidiaries (other than Financing Subsidiaries that are exempt from the
provisions of the Code applicable to RICs), subject to applicable grace periods
set forth in the Code, to comply with the portfolio diversification and similar
requirements set forth in the Code applicable to RICs.

Section 9.12. Calculation of Borrowing Base. For purposes of this Agreement, the
“Borrowing Base” shall be determined, as at any date of determination, as the
sum of the Advance Rates of the Value of each Portfolio Investment (excluding
any cash held by the Bank Administrative Agent in the Cash Collateral Accounts),
provided that:

(a) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, in accordance with GAAP, that exceeds 10% of Shareholders’
Equity of the Company (which, for purposes of this calculation shall exclude the
aggregate amount of

 

-34-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

investments in, and advances to, Financing Subsidiaries) shall be 50% of the
Advance Rate otherwise applicable;

(b) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments of all issuers in a consolidated group of corporations or
other entities, exceeding 20% of Shareholders’ Equity of the Company (which, for
purposes of this calculation shall exclude the aggregate amount of investments
in, and advances to, Financing Subsidiaries) shall be 0%;

(c) the portion of the Borrowing Base attributable to common equity, warrants
and non-Performing Portfolio Investments shall not exceed 25% of the Covered
Debt Amount and the Borrowing Base shall be reduced to the extent such portion
would otherwise exceed 25% of the Covered Debt Amount;

(d) the Advance Rate applicable to that portion of the aggregate Value of the
Portfolio Investments in any single Industry Classification Group that exceeds
20% of Shareholders’ Equity of the Company (which for purposes of this
calculation shall exclude the aggregate amount of investments in, and advances
to, Financing Subsidiaries) shall be 0%, provided that, with respect to the
Portfolio Investments in a single Industry Classification Group from time to
time designated by the Company to the holders of the Notes, such 20% figure
shall be increased to 30% and, accordingly, only to the extent that the Value
for such single Industry Classification Group exceeds 30% of the Shareholders’
Equity shall the Advance Rate applicable to such excess Value be 0%;

(e) no Portfolio Investment may be included in the Borrowing Base until such
time as such Portfolio Investment has been Delivered (as defined in the
Guarantee and Security Agreement) to the Collateral Agent, and then only for so
long as such Portfolio Investment continues to be Delivered as contemplated
therein; and

(f) to the extent that more than one Advance Rate is applicable to any
particular Portfolio Investment, the Company may apply the highest of such
Advance Rates to the Value of such Portfolio Investment for purposes of
determining the Borrowing Base.

As used herein, the following terms have the following meanings:

“Advance Rate” means, as to any Portfolio Investment and subject to adjustment
as provided in Section 9.12(a) and (c), the following percentages with respect
to such Portfolio Investment:

 

-35-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

 

PORTFOLIO INVESTMENT    QUOTED   UNQUOTED

Cash, Cash Equivalents and Short-Term U.S. Government Securities

   100%   n.a.

Long-Term U.S. Government Securities

   95%   n.a.

Other Short-Term Securities

   90%   n.a.

Performing First Lien Bank Loans

   85%   75%

Performing Second Lien Bank Loans

   75%   65%

Performing Unsecured Bank Loans

   70%   60%

Performing Cash Pay High Yield Securities

   70%   60%

Performing Cash Pay Mezzanine Investments

   65%   55%

Performing Non-Cash Pay High Yield Securities

   60%   50%

Performing Non-Cash Pay Mezzanine Investments

   55%   45%

Non-Performing First Lien Bank Loans

   50%   50%

Non-Performing Second Lien Bank Loans

   40%   40%

Non-Performing Unsecured Bank Loans

   30%   30%

Non-Performing High Yield Securities

   35%   35%

Non-Performing Mezzanine Investments

   35%   35%

Performing Common Equity

   40%   40%

“Bank Loans” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded and unfunded
portion of revolving credit lines and letter of credit facilities and other
similar loans and investments including interim loans and senior subordinated
loans) which are generally under a syndicated loan or credit facility.

“Capital Stock” of any Person means any and all shares of corporate stock
(however designated) of, and any and all other equity interests and
participations representing ownership interests (including membership interests
and limited liability company interests) in, such Person.

“Cash” has the meaning assigned to such term in Schedule B.

“Cash Equivalents” has the meaning assigned to such term in Schedule B.

“First Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
first lien and first priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

 

-36-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“High Yield Securities” means debt Securities and Preferred Stock, in each case
(a) issued by public or private issuers, (b) issued pursuant to an effective
registration statement or pursuant to Rule 144A under the Securities Act (or any
successor provision thereunder) and (c) that are not Cash Equivalents, Mezzanine
Investments or Bank Loans.

“Long-Term U.S. Government Securities” means U.S. Government Securities maturing
more than one year from the applicable date of determination.

“Mezzanine Investments” means debt Securities (including convertible debt
Securities (other than the “in-the-money” equity component thereof)) and
Preferred Stock in each case (a) issued by public or private issuers, (b) issued
without registration under the Securities Act, (c) not issued pursuant to
Rule 144A under the Securities Act (or any successor provision thereunder),
(d) that are not Cash Equivalents and (e) contractually subordinated in right of
payment to other debt of the same issuer.

“Non-Performing First Lien Bank Loans” means First Lien Bank Loans other than
Performing First Lien Bank Loans.

“Non-Performing High Yield Securities” means High Yield Securities other than
Performing High Yield Securities.

“Non-Performing Mezzanine Investments” means Mezzanine Investments other than
Performing Mezzanine Investments.

“Non-Performing Second Lien Bank Loans” means Second Lien Bank Loans other than
Performing Second Lien Bank Loans.

“Non-Performing Unsecured Bank Loans” are Unsecured Bank Loans, other than
Performing Unsecured Bank Loans.

“Other Short-Term Securities” means debt Securities maturing within one year
from the date of acquisition and having, at such date of acquisition a credit
rating of at least A-2 from S&P or at least P-2 from Moody’s, in each case that
are not Cash Equivalents or Short-Term U.S. Government Securities.

“Performing” means (a) with respect to any Portfolio Investment that is debt,
the issuer of such Portfolio Investment is not in default of any payment
obligations in respect thereof, after the expiration of any applicable grace
period and (b) with respect to any Portfolio Investment that is Preferred Stock,
the issuer of such Portfolio Investment has not failed to meet any scheduled
redemption obligations or to pay its latest declared cash dividend, after the
expiration of any applicable grace period.

“Performing Cash Pay High Yield Securities” means High Yield Securities (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and

 

-37-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“pay-in-kind” interest) for the current monthly, quarterly, semiannual or annual
period (as applicable) is payable in cash and (b) which are Performing.

“Performing Cash Pay Mezzanine Investments” means Mezzanine Investments (a) as
to which, at the time of determination, not less than 2/3rds of the interest
(including accretions and “pay-in-kind” interest) for the current monthly,
quarterly, semi-annual or annual period (as applicable) is payable in cash and
(b) which are Performing.

“Performing Common Equity” means Capital Stock (other than Preferred Stock) and
warrants of an issuer all of whose outstanding debt is Performing.

“Performing First Lien Bank Loans” means First Lien Bank Loans which are
Performing.

“Performing Non-Cash Pay High Yield Securities” means Performing High Yield
Securities other than Performing Cash Pay High Yield Securities.

“Performing Non-Cash Pay Mezzanine Investments” means Performing Mezzanine
Investments other than Performing Cash Pay Mezzanine Investments.

“Performing Second Lien Bank Loans” means Second Lien Bank Loans which are
Performing.

“Performing Unsecured Bank Loans” means Unsecured Bank Loans which are
Performing.

“Preferred Stock,” as applied to the Capital Stock of any Person, means Capital
Stock of such Person of any class or classes (however designated) that ranks
prior, as to the payment of dividends or as to the distribution of assets upon
any voluntary or involuntary liquidation, dissolution or winding up of such
Person, to any shares (or other interests) of other Capital Stock of such
Person, and shall include, without limitation, cumulative preferred,
non-cumulative preferred, participating preferred and convertible preferred
Capital Stock.

“Second Lien Bank Loan” means a Bank Loan that is entitled to the benefit of a
second lien and second priority perfected security interest on a substantial
portion of the assets of the respective borrower and guarantors obligated in
respect thereof.

“Securities” means common and preferred stock, units and participations, member
interests in limited liability companies, partnership interests in partnerships,
notes, bonds, debentures, trust receipts and other obligations, instruments or
evidences of indebtedness, including debt instruments of public and private
issuers and tax-exempt securities (including warrants, rights, put and call
options and other options relating thereto, representing rights, or any
combination thereof) and other property or interests commonly regarded as
securities or any form of interest or participation therein, but not including
Bank Loans.

 

-38-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Securities Act” has the meaning assigned to such term in Schedule B.

“Short-Term U.S. Government Securities” means U.S. Government Securities
maturing within one year of the applicable date of determination.

“U.S. Government Securities” has the meaning assigned to such term in
Schedule B.

“Unsecured Bank Loan” means a Bank Loan other than a First Lien Bank Loan or a
Second Lien Bank Loan.

“Value” means, with respect to any Portfolio Investment, the value as determined
pursuant to Section 9.11(b)(ii).

Section 9.13. Portfolio Valuation and Borrowing Base Most Favored Lender. (a) If
at any time the Company enters into any amendment, supplement, waiver, change,
clarification, interpretation, consent or other modification (individually a
“Modification” and, collectively, “Modifications”) to any of Sections 5.11, 5.12
or 5.13 of the Senior Secured Credit Agreement or to any defined term contained
or used in any of said Sections 5.11, 5.12 or 5.13, then and in any such event
the Company shall give written notice thereof to each holder of the Notes not
later than 10 Business Days following the date of any such Modification or
Modifications, as the case may be. Effective on the date of such Modification or
Modifications under and pursuant to the Senior Secured Credit Agreement, such
Modification or Modifications, whether or not more or less restrictive upon the
Company, shall then and thereupon be deemed to have been incorporated herein
with respect to Sections 9.10, 9.11 or 9.12 and/or any defined term contained or
used therein, as the case may be. The Company further covenants to promptly
execute and deliver at its expense (including, without limitation, the fees and
expenses of one counsel for the holders of the Notes) each and every amendment
to this Agreement reasonably considered to be necessary or appropriate by the
Required Holders for purposes of maintaining clarity and consistency between
Sections 5.11, 5.12 and 5.13 of the Senior Secured Credit Agreement and related
defined terms contained or used therein and Sections 9.10, 9.11 or 9.12 and
related defined terms contained or used therein; provided that the execution and
delivery of any such amendment shall not be a precondition to the effectiveness
of such alteration or alterations, but shall merely be for the convenience of
the parties hereto.

(b) The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company as consideration for or as an
inducement to the entering into by any such creditor of any Modification to any
of Sections 5.11, 5.12 or 5.13 of the Senior Secured Credit Agreement, the
effect of which Modification is to exclude, terminate, loosen, tighten or
otherwise amend or modify any of Sections 5.11, 5.12 or 5.13 of the Senior
Secured Credit Agreement, unless such consideration or remuneration is
concurrently paid, on the same terms, and in an amount bearing the same
proportion to the aggregate outstanding principal amount of the Notes as the
amount

 

-39-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

paid to such other creditor bears to the aggregate principal amount of
indebtedness owing by the Company to such other creditor, ratably to all of the
holders of the Notes then outstanding.

Section 9.14. Rating Confirmation. No later than January 18 of each year, the
Company shall provide a notice to each of the holders of the Notes sent in the
manner provided in Section 18 with respect to any then current Ratings, which
shall include a Rating from at least one Rating Agency.

SECTION 10. NEGATIVE COVENANTS.

The Company covenants that so long as any of the Notes are outstanding:

Section 10.1. Indebtedness. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Indebtedness,
except:

(a) Indebtedness evidenced by the Notes or outstanding under or incurred
pursuant to the Senior Secured Credit Agreement;

(b) Secured Longer-Term Indebtedness and Unsecured Longer-Term Indebtedness in
an aggregate amount that (i) taken together with other then-outstanding
Indebtedness, does not exceed the amount required to comply with the provisions
of Section 10.7(b) and (ii) in the case of Secured Longer-Term Indebtedness,
taken together with Indebtedness permitted under clauses (a) and (g) of this
Section 10.1 does not exceed the Borrowing Base;

(c) Other Permitted Indebtedness;

(d) Indebtedness of Financing Subsidiaries;

(e) repurchase obligations arising in the ordinary course of business with
respect to U.S. Government Securities;

(f) obligations payable to clearing agencies, brokers or dealers in connection
with the purchase or sale of securities in the ordinary course of business;

(g) Secured Shorter-Term Indebtedness and Unsecured Shorter-Term Indebtedness in
an aggregate amount (determined at the time of the incurrence of such
Indebtedness) not exceeding 5% of Shareholders’ Equity and that (i) taken
together with other then-outstanding Indebtedness, does not exceed the amount
required to comply with the provisions of Section 10.7(b) and (ii) taken
together with Indebtedness permitted under clause (a), and Secured Longer-Term
Indebtedness permitted under clause (b), of this Section 10.1, does not exceed
the Borrowing Base; and

 

-40-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(h) obligations (including Guarantees) in respect of Standard Securitization
Undertakings.

Section 10.2. Liens. The Company will not, nor will it permit any of its
Subsidiaries to, create, incur, assume or permit to exist any Lien on any
property or asset now owned or hereafter acquired by it, or assign or sell any
income or revenues (including accounts receivable) or rights in respect of any
thereof, except:

(a) any Lien on any property or asset of the Company existing on the date of the
Closing and set forth on Schedule 5.15, provided that (i) no such Lien shall
extend to any other property or asset of the Company or any of its Subsidiaries
and (ii) any such Lien shall secure only those obligations which it secures on
the date of Closing and extensions, renewals and replacements thereof that do
not increase the outstanding principal amount thereof;

(b) Liens created pursuant to the Security Documents (including the Liens
created thereunder with respect to the obligations under the Senior Secured
Credit Agreement);

(c) Liens securing obligations of Financing Subsidiaries;

(d) Liens on Special Equity Interests included in the Portfolio Investments of
the Company but only to the extent securing obligations in the manner provided
in the definition of “Special Equity Interests” contained in Schedule B;

(e) Liens securing Indebtedness or other obligations in an aggregate principal
amount not exceeding $10,000,000 at any one time outstanding (which may cover
Portfolio Investments, but only to the extent released from the Lien in favor of
the Collateral Agent in accordance with the requirements of Section 10.03 of the
Guarantee and Security Agreement), so long as at the time thereof the aggregate
amount of Indebtedness permitted under clauses (a), (b) and (g) of Section 10.1,
does not exceed the lesser of (i) the Borrowing Base and (ii) the amount
required to comply with the provisions of Section 10.7(b); and

(f) Permitted Liens.

Section 10.3. Fundamental Changes. The Company will not, nor will it permit any
of its Subsidiaries (other than Financing Subsidiaries) to, liquidate, wind up
or dissolve itself (or suffer any liquidation or dissolution). The Company will
not, nor will it permit any of its Subsidiaries (other than Financing
Subsidiaries) to, enter into any transaction of merger or consolidation or
amalgamation, or acquire any business or property from, or capital stock of, or
be a party to any acquisition of, any Person, except for purchases or
acquisitions of Portfolio Investments and other assets in the normal course of
the day-to-day business activities of the Company and its Subsidiaries and not
in violation of the terms and conditions of this Agreement or any Security
Document. The

 

-41-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Company will not, nor will it permit any of its Subsidiaries (other than
Financing Subsidiaries) to, convey, sell, lease, transfer or otherwise dispose
of, in one transaction or a series of transactions, any part of its assets,
whether now owned or hereafter acquired, but excluding (x) assets sold or
disposed of in the ordinary course of business (including to make expenditures
of cash and dispositions of investments in connection with exits and work-outs
in the normal course of the day-to-day business activities of the Company and
its Subsidiaries) and (y) subject to the provisions of clause (d) below,
Portfolio Investments (to the extent not otherwise included in clause (x) of
this Section 10.3).

Notwithstanding the foregoing provisions of this Section 10.3:

(a) any Subsidiary Guarantor of the Company may be merged or consolidated with
or into the Company or any other Subsidiary Guarantor; provided that (i) at the
time thereof and after giving effect thereto, no Default shall have occurred or
be continuing, (ii) if any such transaction shall be between a Subsidiary
Guarantor and a Wholly-owned Subsidiary Guarantor, the Wholly-owned Subsidiary
Guarantor shall be the continuing or surviving corporation and (iii) if any such
transaction shall be between the Company and a Subsidiary Guarantor, the Company
shall be the continuing or surviving corporation;

(b) any Subsidiary of the Company may sell, lease, transfer or otherwise dispose
of any or all of its assets (upon voluntary liquidation or otherwise) to the
Company or any Wholly-owned Subsidiary Guarantor of the Company;

(c) the capital stock of any Subsidiary of the Company may be sold, transferred
or otherwise disposed of to the Company or any Wholly-owned Subsidiary Guarantor
of the Company;

(d) the Obligors may sell, transfer or otherwise dispose of Portfolio
Investments to a Financing Subsidiary so long as (i) after giving effect to such
sale, transfer or other disposition (and any concurrent acquisitions of
Portfolio Investments or payment of the outstanding principal amount of the
Notes, Indebtedness outstanding under and pursuant to the Senior Secured Credit
Agreement and/or Other Covered Indebtedness) the Covered Debt Amount does not
exceed the Borrowing Base and the Company delivers a certificate of a Senior
Financial Officer to such effect to the holders of the Notes and (ii) either
(x) the amount of any excess availability under the Borrowing Base immediately
prior to such release is not diminished as a result of such release or (y) the
Borrowing Base immediately after giving effect to such release is at least 110%
of the Covered Debt Amount;

(e) the Company or any Subsidiary may merge or consolidate with any other Person
so long as at the time thereof and after giving effect thereto, no Default or
Event of Default shall have occurred or be continuing and provided that (i) if
any such transaction shall be between the Company and another Person, the
Company shall be the continuing or surviving corporation, (ii) if any such
transaction shall be between a Wholly-owned Subsidiary Guarantor and another
Person (other than the Company), a

 

-42-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Wholly-owned Subsidiary Guarantor shall be the continuing or surviving
corporation, and (iii) if any such transaction shall be between a Subsidiary
Guarantor and another Person (other than the Company or a Wholly-owned
Subsidiary Guarantor), a Subsidiary Guarantor shall be the continuing or
surviving corporation, and (iv) in any such case each Subsidiary Guarantor shall
have affirmed in writing its obligations under the Guarantee and Security
Agreement, including, without limitation, its obligations as a Subsidiary
Guarantor; and

(f) the Company and its Subsidiaries may sell, lease, transfer or otherwise
dispose of equipment or other property or assets that do not consist of
Portfolio Investments so long as the aggregate amount of all such sales, leases,
transfer and dispositions does not exceed $10,000,000 in any fiscal year.

Section 10.4. Investments. The Company will not, nor will it permit any of its
Subsidiaries to, acquire, make or enter into, or hold, any Investments except:

(a) operating deposit accounts with banks;

(b) Investments by the Company and the Subsidiary Guarantors in the Company and
the Subsidiary Guarantors;

(c) Hedging Agreements entered into in the ordinary course of the Company’s and
its Subsidiaries’ financial planning and not for speculative purposes;

(d) Portfolio Investments by the Company and its Subsidiaries to the extent such
Portfolio Investments are permitted under the provisions of the Investment
Company Act applicable to business development companies and the Company’s
Investment Policies;

(e) Investments in Financing Subsidiaries; and

(f) additional Investments acquired, made, entered into or held after the date
of the Closing up to but not exceeding $10,000,000 in the aggregate.

For purposes of clause (f) of this Section 10.4, the aggregate amount of an
Investment at any time shall be deemed to be equal to (A) the aggregate amount
of cash, together with the aggregate fair market value of property, loaned,
advanced, contributed, transferred or otherwise invested that gives rise to such
Investment minus (B) the aggregate amount of dividends, distributions or other
payments received in cash in respect of such Investment, provided that in no
event shall the aggregate amount of such Investment be deemed to be less than
zero; the amount of an Investment shall not in any event be reduced by reason of
any write-off of such Investment nor increased by any increase in the amount of
earnings retained in the Person in which such Investment is made that have not
been dividended, distributed or otherwise paid out.

 

-43-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 10.5. Restricted Payments. The Company will not, nor will it permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except that the Company may declare and pay:

(a) dividends with respect to the capital stock of the Company to the extent
payable in additional shares of the Company’s common stock;

(b) dividends and distributions in either case in cash or other property
(excluding for this purpose the Company’s common stock) in any taxable year of
the Company in amounts not to exceed the amount that is estimated in good faith
by the Company to be required to (i) reduce to zero for such taxable year or for
the previous taxable year, its investment company taxable income (within the
meaning of section 852(b)(2) of the Code), and reduce to zero the tax imposed by
section 852(b)(3) of the Code, and (ii) avoid federal excise taxes for such
taxable year imposed by section 4982 of the Code;

(c) dividends and distributions in each case in cash or other property
(excluding for this purpose the Company’s common stock) in addition to the
dividends and distributions permitted under the foregoing clauses (a) and (b),
so long as on the date of such Restricted Payment and after giving effect
thereto:

(i) no Default or Event of Default shall have occurred and be continuing; and

(ii) the aggregate amount of Restricted Payments made during any taxable year of
the Company after the date of the Closing under this clause (c) shall not exceed
the sum of (x) an amount equal to 10% of the taxable income of the Company for
such taxable year determined under section 852(b)(2) of the Code, but without
regard to subparagraphs (A), (B) or (D) thereof, minus (y) the amount, if any,
by which dividends and distributions made during such taxable year pursuant to
the foregoing clause (b) (whether in respect of such taxable year or the
previous taxable year) based upon the Company’s estimate of taxable income
exceeded the actual amounts specified in subclauses (i) and (ii) of such
foregoing clause (b) for such taxable year.

(d) other Restricted Payments so long as (i) on the date of such other
Restricted Payment and after giving effect thereto (x) the Covered Debt Amount
does not exceed 90% of the Borrowing Base and (y) no Default or Event of Default
shall have occurred and be continuing and (ii) on the date of such other
Restricted Payment the Company delivers to the holders of the Notes a Borrowing
Base Certificate as at such date demonstrating compliance with subclause (x)
after giving effect to such Restricted Payment. For purposes of preparing such
Borrowing Base Certificate, (A) the fair market value of Portfolio Investments
for which market quotations are readily available shall be the most recent
quotation available for such Portfolio Investment and (B) the fair market

 

-44-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

value of Portfolio Investments for which market quotations are not readily
available shall be the Value set forth in the Borrowing Base Certificate most
recently delivered by the Company to the holders of the Notes pursuant to
Section 7.1(g), provided that the Company shall reduce the Value of any
Portfolio Investment referred to in this subclause (B) to the extent necessary
to take into account any events of which the Company has knowledge that
adversely affect the value of such Portfolio Investment.

Nothing herein shall be deemed to prohibit the payment of Restricted Payments by
any Subsidiary of the Company to the Company or to any other Subsidiary
Guarantor.

Section 10.6. Certain Restrictions on Subsidiaries. The Company will not permit
any of its Subsidiaries (other than Financing Subsidiaries) to enter into or
suffer to exist any indenture, agreement, instrument or other arrangement that
prohibits or restrains, in each case in any material respect, or imposes
materially adverse conditions upon, the incurrence or payment of Indebtedness,
the granting of Liens, the declaration or payment of dividends, the making of
loans, advances, guarantees or Investments or the sale, assignment, transfer or
other disposition of property, except this Agreement, the Senior Secured Credit
Agreement and the Guarantee and Security Agreement.

Section 10.7. Certain Financial Covenants.

(a) Minimum Shareholders’ Equity. The Company will not permit Shareholders’
Equity at the last day of any fiscal quarter of the Company to be less than the
greater of (i) 40% of the total assets of the Company and its Subsidiaries as at
the last day of such fiscal quarter (determined on a consolidated basis, without
duplication, in accordance with GAAP) and (ii) $400,000,000 plus 25% of the net
proceeds of the sale of Equity Interests by the Company and its Subsidiaries
after the date of the Closing.

(b) Asset Coverage Ratio. The Company will not permit the Asset Coverage Ratio
to be less than 2.00 to 1 at any time.

(c) Liquidity Test.

(i) The Company will not permit the aggregate Value of the Portfolio Investments
that can be converted to Cash in fewer than 10 Business Days without more than a
5% change in price (as determined by the Company in its reasonable discretion)
to be less than 15% of the Covered Debt Amount for more than 30 Business Days
during any period when the Adjusted Covered Debt Balance is greater than 90% of
the Adjusted Borrowing Base.

(ii) The Company will not create, incur or assume any Indebtedness unless,
immediately after giving effect thereto, the sum of Shareholder’s Equity and
Relevant Available Funds shall be greater than:

 

-45-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(A) the sum of (1) the aggregate Value of Portfolio Investments plus (2) the
aggregate amount of Relevant Investment Commitments of the Obligors; minus

(B) the sum of (1) aggregate Value of Portfolio Investments that can be
converted to Cash in fewer than 10 Business Days without more than a 5% change
in price (as determined by the Company in its reasonable discretion) plus
(2) the aggregate amount of Relevant Investment Commitments of the Obligors that
can be converted into Cash in fewer than 10 Business Days without more than a 5%
change in price (as determined by the Company in its reasonable discretion) plus
(3) without duplication, the aggregate Value of Portfolio Investments maturing
on a date not later than six months after the relevant date of determination.

(d) Financial Covenant Most Favored Lender. (i) If at any time the Company
enters into any amendment, supplement, waiver, change, clarification,
interpretation, consent or other modification (individually a “Financial
Covenant Modification” and, collectively, “Financial Covenant Modifications”) to
Section 6.07(c) of the Senior Secured Credit Agreement or to any defined term
contained or used in Section 6.07(c), then and in any such event the Company
shall give written notice thereof to each holder of the Notes not later than 10
Business Days following the date of any such Financial Covenant Modification or
Financial Covenant Modifications, as the case may be. Effective on the date of
such Financial Covenant Modification or Financial Covenant Modifications under
and pursuant to the Senior Secured Credit Agreement, such Financial Covenant
Modification or Financial Covenant Modifications, whether or not more or less
restrictive upon the Company, shall then and thereupon be deemed to have been
incorporated herein with respect to Section 10.7(c) and/or any defined term
contained or used therein, as the case may be; provided that if a Default or
Event of Default shall have occurred and be continuing at the time
Section 10.7(c) and/or any defined term contained or used therein, as the case
may be is or are to be so excluded, terminated, loosened, tightened, amended or
modified under this Section 10.7(d), the prior written consent thereto of the
Required Holders shall be required as a condition to the exclusion, termination,
loosening, tightening or other amendment or modification of such Section 10.7(c)
and/or any defined term contained or used therein, as the case may be.

(ii) The Company further covenants to promptly execute and deliver at its
expense (including, without limitation, the fees and expenses of one counsel for
the holders of the Notes) each and every amendment to this Agreement reasonably
considered to be necessary or appropriate by the Required Holders for purposes
of maintaining clarity and consistency between Section 6.07(c) of the Senior
Secured Credit Agreement and related defined terms contained or used therein and
Section 10.7(c) and related defined terms contained or used therein; provided
that the execution and delivery of any such amendment shall not be a
precondition to the effectiveness of such alteration or alterations, but shall
merely be for the convenience of the parties hereto.

 

-46-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(iii) The Company agrees that it will not, nor will it permit any Subsidiary or
Affiliate to, directly or indirectly, pay or cause to be paid any consideration
or remuneration, whether by way of supplemental or additional interest, fee or
otherwise, to any creditor of the Company as consideration for or as an
inducement to the entering into by any such creditor of any Financial Covenant
Modification to Section 6.07(c) of the Senior Secured Credit Agreement the
effect of which Financial Covenant Modification is to exclude, terminate,
loosen, tighten or otherwise amend or modify Section 6.07(c) of the Senior
Secured Credit Agreement, unless such consideration or remuneration is
concurrently paid, on the same terms, and in an amount bearing the same
proportion to the aggregate outstanding principal amount of the Notes as the
amount paid to such other creditor bears to the aggregate principal amount of
indebtedness owing by the Company to such other creditor, ratably to all of the
holders of the Notes then outstanding.

Section 10.8. Transactions with Affiliates. The Company will not, and will not
permit any of its Subsidiaries to, enter into any material transactions with any
of its Affiliates, even if otherwise permitted under this Agreement, except
(a) transactions in the ordinary course of business at prices and on terms and
conditions not less favorable to the Company or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties, (b) transactions
between or among the Company and its Subsidiaries not involving any other
Affiliate, (c) Restricted Payments permitted by Section 10.5, (d) the
transactions provided in the Affiliate Agreements, (e) transactions described on
Schedule 10.8(e), (f) any Investment that results in the creation of an
Affiliate and (g) Permitted Board-Approved Affiliate Transactions.

Section 10.9. Lines of Business. The Company will not, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than in
accordance with its Investment Policies.

Section 10.10. No Further Negative Pledge. The Company will not, and will not
permit any of its Subsidiaries (other than Financing Subsidiaries) to, enter
into any agreement, instrument, deed or lease which prohibits or limits the
ability of any Obligor to create, incur, assume or suffer to exist any Lien upon
any of its properties, assets or revenues, whether now owned or hereafter
acquired, or which requires the grant of any security for an obligation if
security is granted for another obligation, except the following: (a) this
Agreement and the Senior Secured Credit Agreement; (b) covenants in documents
creating Liens permitted by Section 10.2 prohibiting further Liens on the assets
encumbered thereby; (c) customary restrictions contained in leases not subject
to a waiver; and (d) any other agreement that does not restrict in any manner
(directly or indirectly) Liens created pursuant to the Security Documents on any
Collateral securing the “Secured Obligations” under and as defined in the
Guarantee and Security Agreement and does not require the direct or indirect
granting of any Lien securing any Indebtedness or other obligation by virtue of
the granting of Liens on or pledge of property of any Obligor securing the
Notes, the Indebtedness outstanding under and pursuant to the Senior Secured
Credit Agreement or any Hedging Agreement.

 

-47-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 10.11. Terrorism Sanctions Regulations. The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) engage in any
dealings or transactions with any such Person.

Section 10.12. Guarantee and Security Agreement. (a) The Company will not
request from the Collateral Agent nor any parties to the Senior Secured Credit
Agreement any amendment, supplement, alteration, waiver or other modification of
any of the terms or provisions of the Guarantee and Security Agreement or the
Senior Secured Credit Agreement if the effect or result of any such amendment,
supplement, alteration, waiver or other modification would be the release of
Collateral from the Security Documents or Subsidiary Guarantors from the
Guarantee and Security Agreement; provided, that for the avoidance of doubt, the
foregoing shall not restrict (i) the release of Collateral from the Security
Documents or Subsidiary Guarantors from the Guarantee and Security Agreement in
connection with a disposition thereof and release in accordance with Sections
10.03(e) and 10.03(f) of the Guarantee and Security Agreement, or (ii) the right
of the Company to repay or refinance amounts outstanding under the Senior
Secured Credit Agreement.

(b) The Company further agrees that it shall not consent to, facilitate, or take
any action with respect to any amendment, supplement, alteration, waiver or
other modification of any of the terms or provisions of the Guarantee and
Security Agreement or the Senior Secured Credit Agreement if the effect or
result of any such amendment, supplement, alteration, waiver or other
modification would be the release of Collateral from the Security Documents or
Subsidiary Guarantors from the Guarantee and Security Agreement; provided, that
for the avoidance of doubt, the foregoing shall not restrict (i) the release of
Collateral from the Security Documents or Subsidiary Guarantors from the
Guarantee and Security Agreement in connection with a disposition thereof and
release in accordance with Sections 10.03(e) and 10.03(f) of the Guarantee and
Security Agreement, or (ii) the right of the Company to repay or refinance
amounts outstanding under the Senior Secured Credit Agreement; provided,
further, that for the avoidance of doubt, the foregoing shall not require the
Company to take any affirmative action against the Collateral Agent or any
parties to the Senior Secured Credit Agreement to enjoin or prevent any release
of Collateral by any of them from the Security Documents or Subsidiary
Guarantors from the Guarantee and Security Agreement.

(c) In the event that, notwithstanding the foregoing, Collateral is going to be
or has been released from the Security Documents or Subsidiary Guarantors are
going to be or have been released from the Guarantee and Security Agreement, in
each case in connection with the termination of the Guarantee and Security
Agreement, the Company shall as promptly as reasonably practicable after such
termination (i) grant to the holders of the Notes a Lien on the assets formerly
constituting the Collateral and guaranties from the Subsidiaries formerly
constituting Subsidiary Guarantors on terms no less favorable than the Guarantee
and Security Agreement and in form and substance satisfactory to the Required
Holders, or (ii) obtain consent from the Required Holders for the Notes to
remain unsecured; provided, that any such Lien or

 

-48-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

guaranties may also secure or guaranty obligations of the Company under or
pursuant to any credit agreement or other credit facility entered into in
replacement of the Senior Secured Credit Agreement.

SECTION 11. EVENTS OF DEFAULT.

An “Event of Default” shall exist if any of the following conditions or events
shall occur and be continuing:

(a) the Company defaults in the payment of any principal or Make-Whole Amount,
if any, on any Note when the same becomes due and payable (in the case of clause
(d) below, subject to applicable cure periods), whether at maturity or at a date
fixed for prepayment or by declaration or otherwise; or

(b) the Company defaults in the payment of any interest on any Note for a period
of five or more Business Days after the same becomes due and payable; or

(c) the Company defaults in the performance of or compliance with any term
contained in (i) Section 9.7(a) or Sections 10.1 through 10.7 or Section 10.12
hereof or Section 7 of the Guarantee and Security Agreement or
(ii) Section 7.1(d) hereof and such failure shall continue unremedied for a
period of five or more days after notice thereof by any holder of a Note to the
Company; or

(d) a Borrowing Base Deficiency shall occur and continue unremedied for a period
of five or more Business Days after delivery to the holders of the Notes of a
Borrowing Base Certificate pursuant to Section 7.1(h); provided that it shall
not be an Event of Default hereunder if the Company shall present the holders of
the Notes with a plan reasonably feasible in the opinion of the Required Holders
to enable such Borrowing Base Deficiency to be cured within 30 Business Days
(which 30-Business Day period shall include the five Business Days permitted for
delivery of such plan), so long as such Borrowing Base Deficiency is cured
within such 30-Business Day period;

(e) the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in Sections 11(a), (b), (c)
and (d)) and such default continues for a period of 30 or more days after the
Company receives written notice of such default from any holder of a Note (any
such written notice to be identified as a “notice of default” and to refer
specifically to this Section 11(e)); or

(f) any representation or warranty made in writing by or on behalf of the
Company or by any officer of the Company in this Agreement or in any writing
furnished in connection with the transactions contemplated hereby proves to have
been false or incorrect in any material respect on the date as of which made; or

(g) (i) the Company or any Subsidiary is in default (as principal or as
guarantor or other surety) in the payment, when due and payable, of any
principal of or

 

-49-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

interest on any Indebtedness that is outstanding in an aggregate principal
amount in excess of $25,000,000 beyond any period of grace provided with respect
thereto, or (ii) the Company or any Subsidiary is in default in the performance
of or compliance with any term of any evidence of any Indebtedness in an
aggregate outstanding principal amount in excess of $25,000,000 or of any
mortgage, indenture or other agreement relating thereto or any other condition
exists, and as a consequence of such default or condition such Indebtedness has
become, or has been declared (or one or more Persons are entitled to declare
such Indebtedness to be), due and payable before its stated maturity or the
Company or any Subsidiary is required to prepay, repurchase, redeem or defease
such Indebtedness prior to its stated maturity; provided that this clause
(g) shall not apply to secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness;
or

(h) the Company or any Subsidiary (i) is generally not paying, or admits in
writing its inability to pay, its debts as they become due, (ii) files, or
consents by answer or otherwise to the filing against it of, a petition for
relief or reorganization or arrangement or any other petition in bankruptcy, for
liquidation or to take advantage of any bankruptcy, insolvency, reorganization,
moratorium or other similar law of any jurisdiction, (iii) makes an assignment
for the benefit of its creditors, (iv) consents to the appointment of a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, (v) is
adjudicated as insolvent or to be liquidated, or (vi) takes corporate action for
the purpose of any of the foregoing; or

(i) a court or Governmental Authority of competent jurisdiction enters an order
appointing, without consent by the Company or any of its Subsidiaries, a
custodian, receiver, trustee or other officer with similar powers with respect
to it or with respect to any substantial part of its property, or constituting
an order for relief or approving a petition for relief or reorganization or any
other petition in bankruptcy or for liquidation or to take advantage of any
bankruptcy or insolvency law of any jurisdiction, or ordering the dissolution,
winding-up or liquidation of the Company or any of its Subsidiaries, or any such
petition shall be filed against the Company or any of its Subsidiaries and such
petition shall continue undismissed for a period of 60 or more days; or

(j) a final judgment or judgments for the payment of money aggregating in excess
of $25,000,000 are rendered against one or more of the Company and its
Subsidiaries and which judgments are not, within 60 days after entry thereof,
bonded, discharged or stayed pending appeal, or are not discharged within 60
days after the expiration of such stay; or

(k) an ERISA Event shall have occurred that, in the opinion of the Required
Holders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or

 

-50-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(l) BlackRock Kelso Capital Advisors shall cease to be the investment advisor
for the Company; or

(m) the Liens created by the Security Documents shall, at any time with respect
to Portfolio Investments having an aggregate Value in excess of 5% of the
aggregate Value of all Portfolio Investments, not be valid and perfected (to the
extent perfection by filing, registration, recordation, possession or control is
required herein or therein) in favor of the Collateral Agent, free and clear of
all other Liens (other than Liens permitted under Section 10.2 or under the
respective Security Documents); or

(n) except for expiration in accordance with its terms, any of the Security
Documents shall for whatever reason be terminated or cease to be in full force
and effect in any material respect, or the enforceability thereof shall be
contested by the Company.

As used in Section 11(k), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in section 3 of ERISA.

SECTION 12. REMEDIES ON DEFAULT, ETC.

Section 12.1. Acceleration. (a) If an Event of Default with respect to the
Company described in Section 11(h) or (i) (other than an Event of Default
described in clause (i) of Section 11(h) or described in clause (vi) of
Section 11(h) by virtue of the fact that such clause encompasses clause (i) of
Section 11(h)) has occurred, all the Notes then outstanding shall automatically
become immediately due and payable.

(b) If any other Event of Default has occurred and is continuing, the Required
Holders may at any time at its or their option, by notice or notices to the
Company, declare all the Notes then outstanding to be immediately due and
payable.

(c) If any Event of Default described in Section 11(a) or (b) has occurred and
is continuing, any holder or holders of Notes at the time outstanding affected
by such Event of Default may at any time, at its or their option, by notice or
notices to the Company, declare all the Notes held by it or them to be
immediately due and payable.

Upon any Notes becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Notes will forthwith mature and the entire
unpaid principal amount of such Notes, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived. The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for), and that the

 

-51-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

provision for payment of a Make-Whole Amount by the Company in the event that
the Notes are prepaid or are accelerated as a result of an Event of Default, is
intended to provide compensation for the deprivation of such right under such
circumstances.

Section 12.2. Other Remedies. If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.

Section 12.3. Rescission. At any time after any Notes have been declared due and
payable pursuant to Section 12.1(b) or (c), the Required Holders, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount, if any, on any Notes that are due and
payable and are unpaid other than by reason of such declaration, and all
interest on such overdue principal and Make-Whole Amount, if any, and (to the
extent permitted by applicable law) any overdue interest in respect of the
Notes, at the Default Rate, (b) neither the Company nor any other Person shall
have paid any amounts which have become due solely by reason of such
declaration, (c) all Events of Default and Defaults, other than non-payment of
amounts that have become due solely by reason of such declaration, have been
cured or have been waived pursuant to Section 17, and (d) no judgment or decree
has been entered for the payment of any monies due pursuant hereto or to the
Notes. No rescission and annulment under this Section 12.3 will extend to or
affect any subsequent Event of Default or Default or impair any right consequent
thereon.

Section 12.4. No Waivers or Election of Remedies, Expenses, Etc. No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies. No right, power or remedy conferred by
this Agreement or by any Note upon any holder thereof shall be exclusive of any
other right, power or remedy referred to herein or therein or now or hereafter
available at law, in equity, by statute or otherwise. Without limiting the
obligations of the Company under Section 15, the Company will pay to the holder
of each Note on demand such further amount as shall be sufficient to cover all
costs and expenses of such holder incurred in any enforcement or collection
under this Section 12, including, without limitation, reasonable attorneys’
fees, expenses and disbursements.

Section 12.5. Application of Proceeds from Collateral. Any proceeds received by
the Collateral Agent for the benefit of the Secured Parties with respect to any
of the Secured Obligations under and pursuant to the terms of the Guarantee and
Security Agreement shall be applied in accordance with the terms thereof.
Nothing contained in the Guarantee and Security Agreement shall be deemed to

 

-52-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

limit the rights of the holders of the Notes to accelerate the same and exercise
remedies as contemplated by this Section 12; provided that such holder may not
proceed against any Collateral except pursuant to the terms contained in the
Guarantee and Security Agreement.

SECTION 13. REGISTRATION; EXCHANGE; SUBSTITUTION OF NOTES.

Section 13.1. Registration of Notes. The Company shall keep at its principal
executive office a register for the registration and registration of transfers
of Notes. The name and address of each holder of one or more Notes, each
transfer thereof and the name and address of each transferee of one or more
Notes shall be registered in such register. Prior to due presentment for
registration of transfer, the Person in whose name any Note shall be registered
shall be deemed and treated as the owner and holder thereof for all purposes
hereof, and the Company shall not be affected by any notice or knowledge to the
contrary. The Company shall give to any holder of a Note that is an
Institutional Investor promptly upon request therefor, a complete and correct
copy of the names and addresses of all registered holders of Notes.

Section 13.2. Transfer and Exchange of Notes. (a) Upon surrender of any Note to
the Company at the address and to the attention of the designated officer (all
as specified in Section 18(a)(C)) for registration of transfer or exchange (and
in the case of a surrender for registration of transfer accompanied by a written
instrument of transfer duly executed by the registered holder of such Note or
such holder’s attorney duly authorized in writing and accompanied by the
relevant name, address and other information for notices of each transferee of
such Note or part thereof), within ten Business Days thereafter, the Company
shall execute and deliver, at the Company’s expense (except as provided below),
one or more new Notes (as requested by the holder thereof) in exchange therefor,
of the same series and in an aggregate principal amount equal to the unpaid
principal amount of the surrendered Note. Each such new Note shall be payable to
such Person as such holder may request and shall be substantially in the form of
Exhibit 1 or Exhibit 2, as the case may be. Each such new Note shall be dated
and bear interest from the date to which interest shall have been paid on the
surrendered Note or dated the date of the surrendered Note if no interest shall
have been paid thereon. The Company may require payment of a sum sufficient to
cover any stamp tax or governmental charge imposed in respect of any such
transfer of Notes. Notes shall not be transferred in denominations of less than
$100,000; provided that if necessary to enable the registration of transfer by a
holder of its entire holding of Notes, one Note may be in a denomination of less
than $100,000. Any transferee, by its acceptance of a Note registered in its
name (or the name of its nominee), shall be deemed to have made the
representation set forth in Section 6.2.

(b) Any transfer of a Note made in violation of this Section 13.2 shall be null
and void and of no force and effect.

Section 13.3. Replacement of Notes. Upon receipt by the Company at the address
and to the attention of the designated officer

 

-53-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(all as specified in Section 18(a)(C)) of evidence reasonably satisfactory to it
of the ownership of and the loss, theft, destruction or mutilation of any Note
(which evidence shall be, in the case of an Institutional Investor, notice from
such Institutional Investor of such ownership and such loss, theft, destruction
or mutilation), and

(a) in the case of loss, theft or destruction, of indemnity reasonably
satisfactory to it (provided that if the holder of such Note is, or is a nominee
for, an original Purchaser or another holder of a Note with a minimum net worth
of at least $50,000,000 or a Qualified Institutional Buyer, such Person’s own
unsecured agreement of indemnity shall be deemed to be satisfactory), or

(b) in the case of mutilation, upon surrender and cancellation thereof,

within ten Business Days thereafter, the Company at its own expense shall
execute and deliver, in lieu thereof, a new Note of the same series, dated and
bearing interest from the date to which interest shall have been paid on such
lost, stolen, destroyed or mutilated Note or dated the date of such lost,
stolen, destroyed or mutilated Note if no interest shall have been paid thereon.

SECTION 14. PAYMENTS ON NOTES.

Section 14.1. Place of Payment. Subject to Section 14.2, payments of principal,
Make-Whole Amount, if any, and interest becoming due and payable on the Notes
shall be made in New York, New York at the principal office of Citibank, N.A. in
such jurisdiction. The Company may at any time, by notice to each holder of a
Note, change the place of payment of the Notes so long as such place of payment
shall be either the principal office of the Company in such jurisdiction or the
principal office of a bank or trust company in such jurisdiction.

Section 14.2. Home Office Payment. So long as any Purchaser or its nominee shall
be the holder of any Note, and notwithstanding anything contained in
Section 14.1 or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount, if any, and interest
by the method and at the address specified for such purpose below such
Purchaser’s name in Schedule A, or by such other method or at such other address
as such Purchaser shall have from time to time specified to the Company in
writing for such purpose, without the presentation or surrender of such Note or
the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Company at its
principal executive office or at the place of payment most recently designated
by the Company pursuant to Section 14.1. Prior to any sale or other disposition
of any Note held by a Purchaser or its nominee, such Purchaser will, at its
election, either endorse thereon the amount of principal paid thereon and the
last date to which interest has been paid thereon or surrender such Note to the
Company in exchange for a new Note or Notes of the same series pursuant to
Section 13.2. The Company will afford the benefits of this Section 14.2 to any
Institutional Investor that is the

 

-54-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

direct or indirect transferee of any Note purchased by a Purchaser under this
Agreement and that has made the same agreement relating to such Note as the
Purchasers have made in this Section 14.2.

Section 14.3 Taxation. (a) All payments of principal, interest, Make-Whole
Amount and Modified Make-Whole Amount in respect of the Notes shall be made free
and clear of, and without withholding or deduction for, any taxes, duties,
assessments or governmental charges of whatsoever nature imposed, levied,
collected, withheld or assessed by the United States, any other taxing
jurisdiction from which or through which the Company makes payments or any
political subdivision or any authority thereof or therein having power to tax,
unless such withholding or deduction is required by law. In that event, the
Company shall pay such additional amounts as will result in the receipt by any
holders that are not U.S. persons as defined in I.R.C. § 7701 (collectively, the
“Foreign Holders”) of such amounts as would have been received by the Foreign
Holders if no such withholding or deduction had been required, except that no
such additional amounts shall be payable in respect of any tax, assessment or
other governmental charge that:

(1) is imposed or withheld solely by reason of the existence of any present or
former connection (other than the mere fact of being a Foreign Holder or the
taxing of any enforcement action by a Foreign Holder under this Agreement)
between any Foreign Holder and the United States, including, without limitation,
such Foreign Holder being or having been a citizen or resident of the United
States or treated as being or having been a resident thereof;

(2) is imposed or withheld solely by reason of any Foreign Holder (or any
partnership, trust, estate, limited liability company or other fiscally
transparent entity of which such Foreign Holder is a partner, beneficiary,
settlor or member) (i) being or having been present in, or engaged in a trade or
business in, the United States, (ii) being treated as having been present in, or
engaged in a trade or business in, the United States, or (iii) having or having
had a permanent establishment in the United States;

(3) is an estate, inheritance, gift, sales, transfer, personal property or
excise tax or any similar tax assessment or governmental charge;

(4) is, in respect of any payment to any Foreign Holder that is not qualified
for the benefits of a U.S. tax treaty providing for zero withholding on interest
on the date of this Agreement, imposed on a beneficial owner that actually or
constructively owns 10% or more of the total combined voting power of all of the
classes of stock of the Company that are entitled to vote within the meaning of
Section 871(h)(3) of the Code (as in effect on the date of this Agreement or, in
the case of a transfer to another Foreign Holder, as in effect on the date of
such transfer) or that is a bank making a loan entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code (as in effect on the date of this Agreement, or in the case of a
transfer to another Foreign Holder, as in effect on the date of such transfer);

 

-55-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(5) would not have been imposed but for the failure of the beneficial owner or
any Foreign Holder to comply with the requirements of Section 14.3(c) or any
other certification, information, documentation or other reporting requirements
(“Forms”) concerning the nationality, residence, identity or connection with the
United States of such beneficial owner or such Foreign Holder, if such
compliance is required by statute or by regulation of the United States or of
any political subdivision or taxing authority thereof or therein as a
precondition to relief or exemption from such tax, duty, assessment or other
governmental charge; provided that the filing of such Forms would not impose any
unreasonable burden on such holder or result in any confidential or proprietary
income tax return information being revealed, either directly or indirectly, to
any Person (other than any tax authority), it being understood that the
provision of United States Internal Revenue Service Forms W-8BEN, W-8ECI or
W-8EXP does not impose an unreasonable burden on any holder or result in the
disclosure of any confidential or proprietary income tax return information, and
provided further that such holder shall be deemed to have satisfied the
requirements of this clause (5) upon the good faith completion and submission of
such Forms (including refilings or renewals of filings) as may be specified in a
written request of the Company no later than 60 days after receipt by such
holder of such written request (accompanied by copies of such Forms and related
instructions);

(6) is payable otherwise than by withholding by the Company from payments on or
in respect of any Note held by any Foreign Holder;

(7) any combination of items (1), (2), (3), (4), (5) and (6).

(b) In addition, the Company will not pay additional amounts to any Foreign
Holder if it is a partnership, trust, estate, limited liability company or other
fiscally transparent entity, or to any Foreign Holder if it is not the sole
beneficial owner of the Note held by it, as the case may be. This exception,
however, will apply only to the extent that a beneficiary or settlor with
respect to the trust or estate, or a beneficial owner or member of the
partnership, limited liability company or other fiscally transparent entity,
would not have been entitled to payment of an additional amount had the
beneficiary, settlor, beneficial owner or member received directly its
beneficial or distributive share of the payment.

(c) Within five days of the date that any Foreign Holder becomes eligible for
the benefits of this Agreement, such Foreign Holder shall provide, the Company
with a properly executed original United States Internal Revenue Service Form
W-8BEN, W-8ECI or W-8EXP, as appropriate, or any successor or other form
prescribed by the United States Internal Revenue Service, certifying that it is
not a United States person for United States federal income tax purposes and
that either (i) it is entitled to the benefits of a tax treaty with the United
States that provides for a zero rate of withholding on interest on the date of
this Agreement, (ii) it is receiving the interest payments under this Agreement
in connection with a U.S. trade or business or (iii) it is a foreign
governmental entity, international organization or other organization entitled
to exemption from U.S. income tax on investment income. Thereafter such Foreign
Holder shall provide additional Forms W-8BEN, W-8ECI or W-8EXP (or any successor
or other

 

-56-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

form prescribed by the United States Internal Revenue Service) (i) to the extent
a form previously provided has become inaccurate or invalid as a result of any
action or change in regard to the Foreign Holder or (ii) as requested in writing
by the Company within 60 days of such written request, unless such Foreign
Holder is unable to provide such form solely as a result of any change in, or
amendment to, the laws, regulations, or rulings of the United States or any
political subdivision or any authority thereof or therein having power to tax,
or any change in the application or official interpretation of such laws,
regulations or rulings (including a holding by any court of competent
jurisdiction), which change or amendment becomes effective on or after the date
of the Closing.

(d) Any reference in this Agreement to principal, Make-Whole Amount, Modified
Make-Whole Amount or interest shall be deemed to include any additional amounts
in respect of principal or interest (as the case may be) which may be payable
under this Section 14.3.

(e) This Section 14.3 shall apply only with respect to the Foreign Holders. It
shall not apply to payments made to any Holder other than the Foreign Holders.

SECTION 15. EXPENSES, ETC.

Section 15.1. Transaction Expenses. Whether or not the transactions contemplated
hereby are consummated, the Company will pay all costs and expenses (including
reasonable attorneys’ fees of one firm of attorneys as special counsel) incurred
by the Purchasers and each other holder of a Note in connection with such
transactions and in connection with any amendments, waivers or consents under or
in respect of this Agreement, the Notes or any of the Security Documents
(whether or not such amendment, waiver or consent becomes effective), including,
without limitation: (a) the costs and expenses incurred in enforcing or
defending (or determining whether or how to enforce or defend) any rights under
this Agreement, the Notes or any of the Security Documents or in responding to
any subpoena or other legal process or informal investigative demand issued in
connection with this Agreement, the Notes or any of the Security Documents, or
by reason of being a holder of any Note, (b) the costs and expenses, including
financial advisors’ fees, incurred in connection with the insolvency or
bankruptcy of the Company or any Subsidiary or in connection with any work-out
or restructuring of the transactions contemplated hereby and by the Notes and
any of the Security Documents and (c) the costs and expenses incurred in
connection with the initial filing of this Agreement and all related documents
and financial information with the SVO, provided, that such costs and expenses
under this clause (c) shall not exceed $8,000. The Company will pay, and will
save each Purchaser and each other holder of a Note harmless from, all claims in
respect of any fees, costs or expenses, if any, of brokers and finders (other
than those, if any, retained by a Purchaser or other holder in connection with
its purchase of the Notes).

Section 15.2. Survival. The obligations of the Company under this Section 15
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of this Agreement, the Notes or any of the Security
Documents, and the termination of this Agreement and the Security Documents.

 

-57-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

SECTION 16. SURVIVAL OF REPRESENTATIONS AND WARRANTIES; ENTIRE AGREEMENT.

All representations and warranties contained herein or in any of the Security
Documents shall survive the execution and delivery of this Agreement, the Notes
and the Security Documents, the purchase or transfer by any Purchaser of any
Note or portion thereof or interest therein and the payment of any Note, and may
be relied upon by any subsequent holder of a Note, regardless of any
investigation made at any time by or on behalf of such Purchaser or any other
holder of a Note. All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
or any of the Security Documents shall be deemed representations and warranties
of the Company under this Agreement. Subject to the preceding sentence, this
Agreement, the Notes and any of the Security Documents embody the entire
agreement and understanding between each Purchaser and the Company and supersede
all prior agreements and understandings relating to the subject matter hereof.

SECTION 17. AMENDMENT AND WAIVER.

Section 17.1. Requirements. Subject to Sections 9.13 and 10.7(d), this Agreement
and the Notes may be amended, and the observance of any term hereof or of the
Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except
that no such amendment or waiver may, without the written consent of the holder
of each Note at the time outstanding affected thereby, (a) subject to the
provisions of Section 12 relating to acceleration or rescission, change the
amount or time of any prepayment or payment of principal of, or reduce the rate
or change the time of payment or method of computation of interest or of the
Make-Whole Amount on, the Notes, (b) change the percentage of the principal
amount of the Notes the holders of which are required to consent to any such
amendment or waiver, or (iii) amend any of Section 8, 11(a), 11(b), 12, 17 or
20. The Security Documents may be amended or modified in accordance with the
terms thereof.

Section 17.2. Solicitation of Holders of Notes.

(a) Solicitation. The Company will provide each holder of the Notes
(irrespective of the amount or series of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes or any of the Security Documents. The Company will
deliver executed or true and correct copies of each amendment, waiver or consent
effected pursuant to the provisions of this Section 17 to each holder of
outstanding Notes promptly following the date on which it is executed and
delivered by, or receives the consent or approval of, the requisite holders of
Notes.

 

-58-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

(b) Payment. The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise, or grant any security or provide other credit support, to any holder
of any series of Notes as consideration for or as an inducement to the entering
into by any holder of Notes of any waiver or amendment of any of the terms and
provisions hereof or of any of the Security Documents unless such remuneration
is concurrently paid, or security is concurrently granted or other credit
support concurrently provided, on the same terms, ratably to the holder of each
series of Notes then outstanding even if such holder did not consent to such
waiver or amendment.

(c) Consent in Contemplation of Transfer. Any consent made pursuant to this
Section 17.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.

Section 17.3. Binding Effect, Etc. Any amendment or waiver consented to as
provided in this Section 17 applies equally to all holders of each series of
Notes and is binding upon them and upon each future holder of any Note of any
series and upon the Company without regard to whether such Note has been marked
to indicate such amendment or waiver. No such amendment or waiver will extend to
or affect any obligation, covenant, agreement, Default or Event of Default not
expressly amended or waived or impair any right consequent thereon. No course of
dealing between the Company and the holder of any Note of any series nor any
delay in exercising any rights hereunder or under any Note of any series shall
operate as a waiver of any rights of any holder of such Note. As used herein,
the term “this Agreement” and references thereto shall mean this Agreement as it
may from time to time be amended or supplemented.

Section 17.4. Notes Held by Company, Etc. Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement, the Notes or any of the Security
Documents, or have directed the taking of any action provided herein or in the
Notes to be taken upon the direction of the holders of a specified percentage of
the aggregate principal amount of Notes then outstanding, Notes directly or
indirectly owned by the Company or any of its Affiliates shall be deemed not to
be outstanding.

SECTION 18. NOTICES.

(a) All notices and communications provided for hereunder shall be in writing
and sent (i) by telefacsimile if the sender on the same day sends a confirming
copy of such notice by a recognized overnight delivery service (charges
prepaid), or (ii) by registered or certified mail

 

-59-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

with return receipt requested (postage prepaid), or (iii) by a recognized
overnight delivery service (with charges prepaid). Any such notice must be sent:

(A) if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,

(B) if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or

(C) if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Chief Financial Officer, or at such other address as
the Company shall have specified to the holder of each Note in writing.

Notices under this Section 18 will be deemed given only when actually received.
Notices delivered through electronic communications to the extent provided in
paragraph (b) below, shall be effective as provided in said paragraph (b).

(b) Notices and other communications to the Purchasers or other holders of any
Note hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites); provided that the
foregoing shall not apply to notices to a Purchaser or other holder of any Note
if such Purchaser or holder has notified the Company that it is incapable of
receiving notices under this Agreement by electronic communication. Notices and
other communications (i) sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgment from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such notice or other communication is
not sent during normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (ii) posted to an Internet or
intranet website shall be deemed received upon the deemed receipt by the
intended recipient at its e-mail address as described in foregoing clause (i) of
notification that such notice or communication is available and identifying the
website address therefor. Unless a Purchaser or other holder of any Note has
notified the Company that it is incapable of receiving notices by electronic
communication, each Purchaser or other holder of any Note agrees to notify the
Company in writing (including by electronic communication) from time to time of
such Purchaser’s or holder’s e-mail address to which the foregoing notice may be
sent by electronic transmission and that the foregoing notice may be sent to
such e-mail address.

SECTION 19. REPRODUCTION OF DOCUMENTS.

This Agreement and the Security Documents and all documents relating thereto,
including, without limitation, (a) consents, waivers and modifications that may
hereafter be executed, (b) documents received by any Purchaser at the Closing
(except the Notes themselves), and (c) financial statements, certificates and
other information previously or hereafter furnished

 

-60-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

to any Purchaser, may be reproduced by such Purchaser by any photographic,
photostatic, electronic, digital or other similar process and such Purchaser may
destroy any original document so reproduced. The Company agrees and stipulates
that, to the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence. This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.

SECTION 20. CONFIDENTIAL INFORMATION.

For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser by or on behalf of the Company or any of
its Affiliates in connection with the transactions contemplated by or otherwise
pursuant to this Agreement that is proprietary in nature and that was clearly
marked or labeled or otherwise adequately identified in writing when received by
such Purchaser as being confidential information of the Company or such
Affiliate; provided that such term does not include information that (a) was
publicly known or otherwise known to such Purchaser prior to the time of such
disclosure, (b) subsequently becomes publicly known through no act or omission
by such Purchaser or any Person acting on such Purchaser’s behalf, (c) otherwise
becomes known to such Purchaser other than through disclosure by the Company or
any of its Affiliates or (d) constitutes financial statements delivered to such
Purchaser under Section 7.1 that are otherwise publicly available. Each
Purchaser will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser in good faith to protect
confidential information of third parties delivered to such Purchaser; provided
that such Purchaser may deliver or disclose Confidential Information to (i) its
affiliates and its and their respective directors, trustees, officers,
employees, agents and attorneys (to the extent such disclosure reasonably
relates to the administration of the investment represented by its Notes),
(ii) its financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential Information to be bound by the provisions of this Section 20),
(vi) any federal or state regulatory authority having jurisdiction over such
Purchaser, (vii) the NAIC or the SVO or, in each case, any similar organization,
or any nationally recognized rating agency that requires access to information
about such Purchaser’s investment portfolio or (viii) any other Person to which
such delivery or disclosure may be necessary or appropriate (w) to effect
compliance with any law, rule, regulation or order applicable to such Purchaser,
(x) in response to any subpoena or other legal process, (y) in connection with
any litigation to which such Purchaser is a party or (z) if an Event of Default
has occurred and is continuing, to

 

-61-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

the extent such Purchaser may reasonably determine such delivery and disclosure
to be necessary or appropriate in the enforcement or for the protection of the
rights and remedies under such Purchaser’s Notes and this Agreement. Each holder
of a Note, by its acceptance of a Note, will be deemed to have agreed to be
bound by and to be entitled to the benefits of this Section 20 as though it were
a party to this Agreement. On reasonable request by the Company in connection
with the delivery to any holder of a Note of information required to be
delivered to such holder under this Agreement or requested by such holder (other
than a holder that is a party to this Agreement or its nominee), such holder
will enter into an agreement with the Company embodying the provisions of this
Section 20.

SECTION 21. SUBSTITUTION OF PURCHASER.

Each Purchaser shall have the right to substitute any one of its Affiliates as
the purchaser of the Notes that it has agreed to purchase hereunder, by written
notice to the Company, which notice shall be signed by both such Purchaser and
such Affiliate, shall contain such Affiliate’s agreement to be bound by this
Agreement and shall contain a confirmation by such Affiliate of the accuracy
with respect to it of the representations set forth in Section 6. Upon receipt
of such notice, any reference to such Purchaser in this Agreement (other than in
this Section 21) shall be deemed to refer to such Affiliate in lieu of such
original Purchaser. In the event that such Affiliate is so substituted as a
Purchaser hereunder and such Affiliate thereafter transfers to such original
Purchaser all of the Notes then held by such Affiliate, upon receipt by the
Company of notice of such transfer, any reference to such Affiliate as a
“Purchaser” in this Agreement (other than in this Section 21) shall no longer be
deemed to refer to such Affiliate, but shall refer to such original Purchaser,
and such original Purchaser shall again have all the rights of an original
holder of the Notes under this Agreement.

SECTION 22. MISCELLANEOUS.

Section 22.1. Successors and Assigns. All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not.

Section 22.2. Payments Due on Non-Business Days. Anything in this Agreement, the
Notes or any of the Security Documents to the contrary notwithstanding (but
without limiting the requirement in Section 8.5 that the notice of any optional
prepayment specify a Business Day as the date fixed for such prepayment), any
payment of principal of or Make-Whole Amount or interest on any Note that is due
on a date other than a Business Day shall be made on the next succeeding
Business Day without including the additional days elapsed in the computation of
the interest payable on such next succeeding Business Day; provided that if the
maturity date of any Note is a date other than a Business Day, the payment
otherwise due on such maturity date shall be made on the next succeeding
Business Day and shall include the additional days elapsed in the computation of
interest payable on such next succeeding Business Day.

 

-62-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Section 22.3. Accounting Terms. All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP. Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP and (b) all financial statements shall be prepared in accordance with
GAAP. The Company covenants and agrees that whether or not the Company may at
any time adopt Accounting Standards Codification 825 or account for assets and
liabilities acquired in an acquisition on a fair value basis pursuant to
Accounting Standards Codification 805, all determinations of compliance with the
terms and conditions of this Agreement shall be made on the basis that the
Company has not adopted Accounting Standards Codification 825 or Accounting
Standards Codification 805.

Section 22.4. Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.

Section 22.5. Construction, Etc. Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant contained herein, so that compliance with any one covenant
shall not (absent such an express contrary provision) be deemed to excuse
compliance with any other covenant. Where any provision herein refers to action
to be taken by any Person, or which such Person is prohibited from taking, such
provision shall be applicable whether such action is taken directly or
indirectly by such Person.

For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.

Section 22.6. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument. Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.

Section 22.7. Governing Law. This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York, excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.

Section 22.8. Jurisdiction and Process; Waiver of Jury Trial. (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the

 

-63-



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Borough of Manhattan, The City of New York, over any suit, action or proceeding
arising out of or relating to this Agreement or the Notes. To the fullest extent
permitted by applicable law, the Company irrevocably waives and agrees not to
assert, by way of motion, as a defense or otherwise, any claim that it is not
subject to the jurisdiction of any such court, any objection that it may now or
hereafter have to the laying of the venue of any such suit, action or proceeding
brought in any such court. Each party hereto irrevocably waives, to the fullest
extent permitted by applicable law, any claim that any such suit, action or
proceeding brought in any such court has been brought in an inconvenient forum.

(b) Each party hereto consents to process being served by or on behalf of any
holder of Notes in any suit, action or proceeding of the nature referred to in
Section 22.8(a) by mailing a copy thereof by registered or certified mail (or
any substantially similar form of mail), postage prepaid, return receipt
requested, to it at its address specified in Section 18 or at such other address
of which such holder shall then have been notified pursuant to said Section.
Each party hereto agrees that such service upon receipt (i) shall be deemed in
every respect effective service of process upon it in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by applicable law, be
taken and held to be valid personal service upon and personal delivery to it.
Notices hereunder shall be conclusively presumed received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.

(c) Nothing in this Section 22.8 shall affect the right of any party hereto to
serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.

(d) THE PARTIES HERETO HEREBY WAIVE TRIAL BY JURY IN ANY ACTION BROUGHT ON OR
WITH RESPECT TO THIS AGREEMENT, THE NOTES OR ANY OTHER DOCUMENT EXECUTED IN
CONNECTION HEREWITH OR THEREWITH.

*    *    *    *    *

 

-64-



--------------------------------------------------------------------------------

If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Agreement and return it to the Company, whereupon this
Agreement shall become a binding agreement between you and the Company.

 

Very truly yours, BLACKROCK KELSO CAPITAL CORPORATION By:   /s/ Michael B. Lazar
  Name:   Michael B. Lazar   Title:   Chief Operating Officer



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed to as of the date thereof.    
MIDLAND NATIONAL LIFE INSURANCE COMPANY     By:  

Guggenheim Partners Asset Management,
LLC, as Investment Manager and not in its
individual capacity

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director    

NORTH AMERICAN COMPANY FOR LIFE AND HEALTH

INSURANCE

   

By:

 

Guggenheim Partners Asset Management,
LLC, as Investment Manager and not in its
individual capacity

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director     GUGGENHEIM LIFE AND ANNUITY COMPANY     By:  

Guggenheim Partners Asset Management,
LLC, as Investment Manager and not in its
individual capacity

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed to as of the date thereof.    
ATHENE REINSURANCE COMPANY     By:  

Guggenheim Partners Asset Management,
LLC

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director     HORACE MANN LIFE INSURANCE COMPANY     By:  

Guggenheim Partners Asset Management,
LLC

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director     SECURITY BENEFIT LIFE COMPANY     By:  

Guggenheim Partners Asset Management,
LLC

    By:   /s/ Michael Damaso       Name:   Michael Damaso       Title:   Senior
Managing Director



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed to as of the date thereof.     SUN
LIFE ASSURANCE COMPANY OF CANADA       By:   /s/ Paul Sinclair         Name:  
Paul Sinclair         Title:   Managing Director           Head of Private Debt
          Private Fixed Income       By:   /s/ Thomas J. Robinson         Name:
  Thomas J. Robinson         Title:   Senior Managing Director           Head of
North American           Private Fixed Income    

SUN LIFE ASSURANCE COMPANY OF CANADA,

ACTING THROUGH ITS BERMUDA BRANCH

      By:   /s/ Paul Sinclair         Name:   Paul Sinclair         Title:  
Managing Director           Head of Private Debt           Private Fixed Income
      By:   /s/ Thomas J. Robinson         Name:   Thomas J. Robinson        
Title:   Senior Managing Director           Head of North American          
Private Fixed Income This Agreement is hereby accepted and agreed           to
as of the date thereof.          



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

   

SUN LIFE ASSURANCE COMPANY OF CANADA,

ACTING THROUGH ITS U.S. BRANCH

        By:   /s/ Deborah J. Foss           Name:   Deborah J. Foss          
Title:  

Managing Director, Head of

Private Debt

            Private Fixed Income         By:   /s/ Ann C. King           Name:  
Ann C. King           Title:  

Assistant Vice President and

Senor Counsel

   

SUN LIFE INSURANCE AND ANNUITY COMPANY OF

NEW YORK

        By:   /s/ Deborah J. Foss           Name:   Deborah J. Foss          
Title:   Authorized Signer         By:   /s/ Ann C. King           Name:   Ann
C. King           Title:   Authorized Signer



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

              CUNA MUTUAL INSURANCE SOCIETY       By:  

MEMBERS Capital Advisors, Inc., acting

as Investment Advisor

      By:   /s/ Allen R. Cantrell         Name:   Allen R. Cantrell        
Title:   Managing Director, Investments



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

            UNITED OF OMAHA LIFE INSURANCE COMPANY     By:   /s/ Curtis R.
Caldwell       Name:   Curtis R. Caldwell       Title:   Senior Vice President



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

            PHOENIX LIFE INSURANCE COMPANY     By:   /s/ Christopher M. Wilkos  
    Name:   Christopher M. Wilkos       Title:   Executive Vice President    
PHL VARIABLE INSURANCE COMPANY     By:   /s/ Christopher M. Wilkos       Name:  
Christopher M. Wilkos       Title:   Executive Vice President



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

              PAN-AMERICAN LIFE INSURANCE COMPANY       By:   /s/ Rodolfo J.
Revuelta         Name:   Rodolfo J. Revuelta, CFA         Title:   Senior Vice
President & Chief           Investment Officer



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

             

SOUTHERN FARM BUREAU LIFE INSURANCE

COMPANY

      By:   /s/ David Divine         Name:   David Divine         Title:  
Portfolio Manager



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

This Agreement is hereby accepted and agreed

to as of the date thereof.

              CHEROKEE INSURANCE COMPANY       By:   /s/ Mark J. Dadabbo        
Name:   Mark J. Dadabbo         Title:   President



--------------------------------------------------------------------------------

DEFINED TERMS

As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:

“Adjusted Borrowing Base” means the Borrowing Base minus the aggregate amount of
Cash and Cash Equivalents included in the Portfolio Investments held by the
Obligors.

“Adjusted Covered Debt Balance” means, on any date, the aggregate Covered Debt
Amount on such date minus the aggregate amount of Cash and Cash Equivalents
included in the Portfolio Investments held by the Obligors (excluding any cash
held by the Bank Administrative Agent in the Cash Collateral Accounts).

“Adjusted Interest Rate” is defined in Section 1.2(e).

“Advance Rate” is defined in Section 9.12.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” shall not include
(i) any Person that constitutes an Investment held by the Company in the
ordinary course of business or (ii) any Person that acts as investment advisor
in the ordinary course of business on behalf of the account of any Purchaser or
any other subsequent holder of Notes.

“Affiliate Agreements” means collectively, (a) the Investment Management
Agreement, dated June 22, 2008, between the Company and BlackRock Kelso Capital
Advisors, (b) the Administration Agreement, dated as of August 4, 2005, between
the Company and BlackRock Financial Management, Inc., a Delaware corporation,
and (c) Directors and Officers Liability Insurance Allocation Agreement, dated
as of August 10, 2006, between the Company and BlackRock Kelso Capital Advisors.

“Agreed Foreign Currency” means, at any time, Euros, English Pounds Sterling,
Canadian Dollars, and, with the agreement of each Multicurrency Revolving Lender
(as defined in the Senior Secured Credit Agreement), any other foreign currency,
so long as, in respect of any such specified foreign currency or other foreign
currency, at such time (a) such foreign currency is dealt with in the London
interbank deposit market, (b) such foreign currency is freely transferable and
convertible into Dollars in the London foreign exchange market and (c) no
central bank or other governmental authorization in the country of issue of such
foreign currency (including, in the case of the Euro, any authorization by the
European Central Bank) is required to permit use of such foreign currency by any
Multicurrency Revolving Lender for making any Loan under the Senior Secured
Credit Agreement and/or to permit the Company to borrow and repay the principal
thereof and to pay the interest thereon, unless such authorization has been
obtained and is in full force and effect.

 

SCHEDULE B

(to Note Purchase Agreement)



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Anti-Terrorism Order” means Executive Order No. 13,224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49,079 (2001), as amended.

“Approved Third-Party Appraiser” means any Independent third-party appraisal
firm designated by the Company in writing to the holders of the Notes (which
designation shall be accompanied by a copy of a resolution of the Board of
Directors of the Company that such firm has been approved by the Company for
purposes of assisting the Board of Directors of the Company in making valuations
of portfolio assets to determine the Company’s compliance with the applicable
provisions of the Investment Company Act). It is understood and agreed that, so
long as the same are Independent third-party appraisal firms approved by the
Board of Directors of the Company, Houlihan Lokey, Howard & Zukin, Murray,
Devine & Company and Valuation Research Corporation shall be deemed to be
Approved Third-Party Appraisers.

“Asset Coverage Ratio” means the ratio, determined on a consolidated basis,
without duplication, in accordance with GAAP, of (a) the Value of total assets
of the Company and its Subsidiaries, less all liabilities (other than
Indebtedness, including Indebtedness hereunder) of the Company and its
Subsidiaries, to (b) the aggregate amount of Indebtedness of the Company and its
Subsidiaries.

“Bank Administrative Agent” means Citibank, N.A, in its capacity as
administrative agent, and its successors and assigns under the Senior Secured
Credit Agreement.

“Bank Loans” is defined in Section 9.12.

“Below Investment Grade Event” is defined in Section 1.2(f).

“BlackRock Kelso Capital Advisors” means BlackRock Kelso Capital Advisors LLC, a
Delaware limited liability company.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Borrowing Base” is defined in Section 9.12.

“Borrowing Base Certificate” means a certificate of a Senior Financial Officer
of the Company, substantially in the form of Exhibit 9.12 attached hereto and
appropriately completed.

“Borrowing Base Deficiency” means, at any date on which the same is determined,
the amount, if any, that (a) the aggregate Covered Debt Amount as of such date
exceeds (b) the Borrowing Base as of such date.

“Business Day” means any day other than a Saturday, a Sunday or a day on which
commercial banks in New York, New York are required or authorized to be closed.

 

B-2



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Capital Stock” is defined in Section 9.12.

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet or statement of assets and liabilities, as applicable, of such
Person under GAAP, and the amount of such obligations shall be the capitalized
amount thereof determined in accordance with GAAP.

“Cash” means any immediately available funds in Dollars or in any currency other
than Dollars which is a freely convertible currency.

“Cash Collateral Accounts” means, collectively, the “Letter of Credit Collateral
Account” and the “Cash Collateral Account” (each as defined in the Senior
Secured Credit Agreement).

“Cash Equivalents” means investments (other than Cash) that are one or more of
the following obligations:

(a) U.S. Government Securities, in each case maturing within one year from the
date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least A-1 from S&P and at least P-1 from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within 180 days from the date of acquisition thereof
(i) issued or guaranteed by or placed with, and money market deposit accounts
issued or offered by, any domestic office of any commercial bank organized under
the laws of the United States of America or any State thereof or under the laws
of the jurisdiction or any constituent jurisdiction thereof of any Agreed
Foreign Currency, provided that such certificates of deposit, banker’s
acceptances and time deposits are held in a securities account (as defined in
the Uniform Commercial Code) through which the Collateral Agent can perfect a
security interest therein and (ii) having, at such date of acquisition, a credit
rating of at least A-1 from S&P and at least P-1 from Moody’s; and

(d) fully collateralized repurchase agreements with a term of not more than 30
days from the date of acquisition thereof for U.S. Government Securities and
entered into with (i) a financial institution satisfying the criteria described
in clause (c) of this definition or (ii) a bank or broker-dealer having (or
being a member of a consolidated group having) at such date of acquisition, a
credit rating of at least A-1 from S&P and at least P-1 from Moody’s,

 

B-3



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

provided, that (i) in no event shall Cash Equivalents include any obligation
that provides for the payment of interest alone (for example, interest-only
securities or “IOs”); (ii) if any of Moody’s or S&P changes its rating system,
then any ratings included in this definition shall be deemed to be an equivalent
rating in a successor rating category of Moody’s or S&P, as the case may be;
(iii) Cash Equivalents (other than U.S. Government Securities or repurchase
agreements) shall not include any such investment of more than 10% of total
assets of the Obligors in any single issuer; and (iv) in no event shall Cash
Equivalents include any obligation that is not denominated in Dollars or an
Agreed Foreign Currency.

“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of shares representing more than 50%
of the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Company or (b) occupation of a majority of the seats (other
than vacant seats) on the Board of Directors of the Company by Persons who were
neither (i) nominated by the requisite members of the Board of Directors of the
Company nor (ii) appointed by a majority of the directors so nominated.

“Closing” is defined in Section 3.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

“Collateral” has the meaning assigned to such term in the Guarantee and Security
Agreement.

“Collateral Agent” means Citibank, N.A. in its capacity as Collateral Agent
under the Guarantee and Security Agreement, and includes any successor
Collateral Agent thereunder.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a) the holders of the Notes shall have received from each Obligor (i) either
(x) a counterpart of the Guarantee and Security Agreement duly executed and
delivered on behalf of such Obligor or (y) in the case of any Person that
becomes an Obligor after the date of the Closing, a supplement to the Guarantee
and Security Agreement, in the form specified therein, duly executed and
delivered on behalf of such Obligor and (ii) with respect to any Obligor that
directly owns Equity Interests of a Foreign Subsidiary, a counterpart of each
Foreign Pledge Agreement that the Required Holders determine, based on the
advice of counsel, to be necessary or advisable in connection with the pledge
of, or the granting of security interests in, Equity Interests of such Foreign
Subsidiary, in each case duly executed and delivered on behalf of such Obligor
and such Foreign Subsidiary;

(b) all outstanding Equity Interests of the Company and each Subsidiary and all
other Equity Interests, in each case owned by or on behalf of any Obligor, shall
have

 

B-4



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

been pledged pursuant to the Guarantee and Security Agreement or a Foreign
Pledge Agreement (except that the Obligors shall not be required to pledge more
than 65% of the outstanding voting Equity Interests of any Foreign Subsidiary
that is not an Obligor) and the Collateral Agent shall have received
certificates or other instruments representing all such Equity Interests,
together with undated stock powers or other instruments of transfer with respect
thereto endorsed in blank;

(c) all Indebtedness of the Company and each Subsidiary that is owing to any
Obligor shall be evidenced by a promissory note and shall have been pledged
pursuant to the Guarantee and Security Agreement and the Collateral Agent shall
have received all such promissory notes, together with undated instruments of
transfer with respect thereto endorsed in blank;

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Required Holders to
be filed, registered or recorded to create the Liens intended to be created by
the Guarantee and Security Agreement and the Foreign Pledge Agreements and
perfect such Liens to the extent required by, and with the priority required by,
the Guarantee and Security Agreement and the Foreign Pledge Agreements, shall
have been filed, registered or recorded or delivered to the holders of the Notes
for filing, registration or recording;

(e) the holders of the Notes shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid first Lien on the Mortgaged Property
described therein, free of any other Liens except as expressly permitted by
Section 10.2, together with such endorsements, coinsurance and reinsurance as
the Required Holders may reasonably request, and (iii) such surveys, abstracts,
appraisals, legal opinions and other documents as the Required Holders may
reasonably request with respect to any such Mortgage or Mortgaged Property;

(f) each Obligor shall have obtained all consents and approvals required to be
obtained by it in connection with the execution and delivery of all Security
Documents to which it is a party, the performance of its obligations thereunder
and the granting by it of the Liens thereunder; and

(g) within 30 days after the request therefor by the Required Holders (or such
longer period as the Required Holders may agree in their discretion), deliver to
the holders of the Notes a signed copy of an opinion, addressed to the holders
of the Notes and the other Secured Parties, of counsel for the Obligors
reasonably acceptable to the Required Holders as to such matters set forth in
this definition as the Required Holders may reasonably request.

 

B-5



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Company” means BlackRock Kelso Capital Corporation, a Delaware corporation or
any successor that becomes such in the manner prescribed in Section 10.3(e).

“Competing Business” means at any particular time any “business development
company” under the Investment Company Act.

“Competitor” means at any particular time any Person which at such time is
engaged in a Competing Business; provided in any event that:

(i) the provision of investment advisory services by a Person to a Plan which is
owned or Controlled by a Person which would otherwise be a Competitor shall not,
in and of itself, cause the Person providing such services to be deemed to be a
Competitor;

(ii) in no event shall an Institutional Investor be deemed to be a Competitor if
such Institutional Investor is a pension plan sponsored by a Person which would
otherwise be deemed to be a Competitor but which pension plan is a regular
investor in privately placed Securities, and such pension plan has established
procedures which will prevent confidential information supplied to such pension
plan by the Company from being transmitted or otherwise made available to such
plan sponsor;

(iii) an Institutional Investor that would otherwise be deemed to be a
Competitor pursuant to the foregoing provisions of this definition by virtue of
its ownership or Control as a portfolio investment of the equity Securities of
any Person which is a Competitor, shall not be deemed to be a Competitor if such
Institutional Investor has established procedures which will prevent
confidential information supplied to such Institutional Investor by the Company
from being transmitted or otherwise made available to such Person; and

(iv) any Private Placement Agent that would otherwise be deemed to be a
Competitor pursuant to the foregoing provisions of this definition, shall not be
deemed to be a Competitor if such Private Placement Agent holds the Notes only
in connection with its role as an intermediary in the prompt and expeditious
sale in accordance with customary financial market conditions of the Note or
Notes owned by one Institutional Investor who is not a Competitor to another
purchasing Institutional Investor who is not a Competitor and such Private
Placement Agent has established procedures which will prevent confidential
information supplied to either the selling or buying Institutional Investor by
the Company from being transmitted or otherwise made available to such Private
Placement Agent or any of its Affiliates in any capacity other than as the agent
and intermediary in connection with such sale of any such Note or Notes.

“Confidential Information” is defined in Section 20.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise

 

B-6



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

voting power, by contract or otherwise. “Controlling” and “Controlled” have
meanings correlative thereto.

“Control Event” is defined in Section 8.3(h).

“Covered Debt Amount” means, on any date, the sum of (a) all of the Revolving
Credit Exposures of all Lenders on such date plus (b) all of the outstanding
Term Loans of all Lenders on such date plus (c) the aggregate principal amount
of the Notes outstanding on such dates plus (d) the aggregate principal amount
of Other Covered Indebtedness on such date minus (e) the LC Exposures fully cash
collateralized on such date pursuant to Section 2.05(k) of the Senior Secured
Credit Agreement minus (f) the Term Loans fully covered on such date pursuant to
Section 2.10(g) of the Senior Secured Credit Agreement.

“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, unless cured or
waived, become an Event of Default.

“Default Rate” means, with respect to a series of Notes, that rate of interest
that is the greater of (i) 2.00% per annum above the rate of interest then in
effect on the Notes of such series or (ii) 2.00% over the rate of interest
publicly announced by Citibank, N.A. in New York, New York as its “base” or
“prime” rate.

“Disclosure Documents” is defined in Section 5.3.

“Dollars” or “$” refers to lawful money of the United States of America.

“Electronic Delivery” is defined in Section 7.1(a).

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
is treated as a single employer together with the Company under Section 414 of
the Code.

 

B-7



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to an ERISA Plan (other
than an event for which the 30-day notice period is waived); (b) any failure by
any ERISA Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such ERISA Plan,
whether or not waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(c) of ERISA of an application for a waiver of the minimum funding
standard with respect to any ERISA Plan; (d) the incurrence by the Company or
any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any ERISA Plan; (e) a determination that any ERISA
Plan is, or is expected to be, in “at-risk” status (within the meaning of
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code); (f) the receipt by
the Company or any ERISA Affiliate from the PBGC or a plan administrator of any
notice relating to an intention to terminate any ERISA Plan or ERISA Plans or to
appoint a trustee to administer any ERISA Plan; (g) the incurrence by the
Company or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any ERISA Plan or Multiemployer Plan;
(h) the receipt by the Company or any ERISA Affiliate of any notice, or the
receipt by any Multiemployer Plan from the Company or any ERISA Affiliate of any
notice, concerning the imposition of Withdrawal Liability or a determination
that a Multiemployer Plan is, or is expected to be, insolvent, in reorganization
or in endangered critical status within the meaning of Section 305 or Title IV
of ERISA; (i) the occurrence of a non-exempt “prohibited transaction” (as
defined in Section 4975 of the Code or Section 406 of ERISA) with respect to
which the Company or any of its ERISA Affiliates is a “disqualified person” (as
defined in Section 4975 of the Code) or a “party in interest” (as defined in
Section 406 of ERISA) or could otherwise be liable; or (j) any other event or
condition with respect to an ERISA Plan or Multiemployer Plan that could result
in liability of the Company or any of its ERISA Affiliates. For purposes of this
definition, (1) “ERISA Affiliate” means any trade or business (whether or not
incorporated) that, together with the Company, is treated as a single employer
under Section 414(b) or (c) of the Code, or, solely for purposes of Section 302
of ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code and (2) “Multiemployer Plan” means a multiemployer plan
as defined in Section 4001(a)(3) of ERISA.

“ERISA Plan” means any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Company or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA. For
purposes of this definition, (1) “ERISA Affiliate” means any trade or business
(whether or not incorporated) that, together with the Company, is treated as a
single employer under Section 414(b) or (c) of the Code, or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code and (2) “Multiemployer Plan” means a
multiemployer plan as defined in Section 4001(a)(3) of ERISA.

“Event of Default” is defined in Section 11.

 

B-8



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time
in effect.

“Financial Covenant Modification” and “Financial Covenant Modifications” are
defined in Section 10.7(d).

“Financing Subsidiary” means a direct or indirect Subsidiary of the Company to
which any Obligor sells, conveys or otherwise transfers (whether directly or
indirectly) Portfolio Investments, which engages in no material activities other
than in connection with the purchase or financing of such assets and which is
designated by the Company (as provided below) as a Financing Subsidiary,

(a) no portion of the Indebtedness or any other obligations (contingent or
otherwise) of which (i) is Guaranteed by any Obligor (other than Guarantees in
respect of Standard Securitization Undertakings), (ii) is recourse to or
obligates any Obligor in any way other than pursuant to Standard Securitization
Undertakings or (iii) subjects any property of any Obligor, directly or
indirectly, contingently or otherwise, to the satisfaction thereof, other than
pursuant to Standard Securitization Undertakings or any Guarantee thereof,

(b) with which no Obligor has any material contract, agreement, arrangement or
understanding other than on terms no less favorable to such Obligor than those
that might be obtained at the time from Persons that are not Affiliates of any
Obligor, other than fees payable in the ordinary course of business in
connection with servicing receivables, and

(c) to which no Obligor has any obligation to maintain or preserve such entity’s
financial condition or cause such entity to achieve certain levels of operating
results.

Any such designation by the Company shall be effected pursuant to a certificate
of a Senior Financial Officer delivered to the Required Holders, which
certificate shall include a statement to the effect that, to the best of such
officer’s knowledge, such designation complied with the foregoing conditions.
Each Subsidiary of a Financing Subsidiary shall be deemed to be a Financing
Subsidiary and shall comply with the foregoing requirements of this definition.

“First Lien Bank Loan” is defined in Section 9.12.

“Fitch” means Fitch Ratings Service, or its successors or assigns.

“Foreign Holders” is defined in Section 14.3.

“Foreign Pledge Agreement” means a pledge or charge agreement with respect to
the Collateral that constitutes Equity Interests of a Foreign Subsidiary in form
and substance reasonably satisfactory to the Required Holders.

 

B-9



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Foreign Subsidiary” means, a Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, State thereof or the
District of Columbia.

“Form 10-K” is defined in Section 7.1(b).

“Form 10-Q” is defined in Section 7.1(a).

“Forms” is defined in Section 14.3.

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.

“Governmental Authority” means

(a) the government of

(i) the United States of America or any State or other political subdivision
thereof, or

(ii) any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or

(b) any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.

“GSA Joinder Agreement” is defined in Section 2.2.

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation, provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantee and Security Agreement” is defined in Section 2.2.

 

B-10



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Hazardous Materials” means any and all pollutants, toxic or hazardous wastes or
any other substances, including all substances listed in or regulated in any
Environmental Law that might pose a hazard to health and safety, the removal of
which may be required or the generation, manufacture, refining, production,
processing, treatment, storage, handling, transportation, transfer, use,
disposal, release, discharge, spillage, seepage, or filtration of which is or
shall be restricted, regulated, prohibited or penalized by any applicable law
including, but not limited to, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, petroleum, petroleum products, lead based paint,
radon gas or similar restricted, prohibited or penalized substances.

“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange protection agreement, commodity price protection agreement or
other interest or currency exchange rate or commodity price hedging arrangement.

“High Yield Securities” is defined in Section 9.12.

“holder” means, with respect to any Note, the Person in whose name such Note is
registered in the register maintained by the Company pursuant to Section 13.1.

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person under conditional
sale or other title retention agreements relating to property acquired by such
Person, (d) all obligations of such Person in respect of the deferred purchase
price of property or services (excluding accounts payable incurred in the
ordinary course of business), (e) all Indebtedness of others secured by any Lien
on property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty and (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.

“Independent” when used with respect to any specified Person means that such
Person (a) does not have any direct financial interest or any material indirect
financial interest in the Company or any of its Subsidiaries or Affiliates
(including its investment advisor or any Affiliate thereof) and (b) is not
connected with the Company or any of its Subsidiaries or Affiliates (including
its investment advisor or any Affiliate thereof) as an officer, employee,
promoter, underwriter, trustee, partner, director or Person performing similar
functions.

“Industry Classification Group” means (a) any of the Moody’s classification
groups set forth in Schedule 9.11(a) hereto, together with any such
classification groups that may be

 

B-11



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

subsequently established by Moody’s and provided by the Company to the holders
of the Notes, and (b) up to three additional industry group classifications
established by the Company pursuant to Section 9.11.

“INHAM Exemption” is defined in Section 6.2(e).

“Institutional Accredited Investor” means an institutional accredited investor
as defined in Rule 501(a)(1), (2), (3) or (7) under the Securities Act.

“Institutional Investor” means (a) any original purchaser of a Note, (b) any
holder of a Note holding (together with one or more of its affiliates) more than
5% of the aggregate principal amount of the Notes then outstanding, (c) any
bank, trust company, savings and loan association or other financial
institution, any pension plan, any investment company, any insurance company,
any broker or dealer, or any other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Hedging Agreements.

“Investment Company Act” means the Investment Company Act of 1940, as amended
from time to time.

“Investment Grade” means a Rating of (a) “BBB-” or better by S&P, (b) “Baa3” or
better by Moody’s, or (c) “BBB-” or better by Fitch, as applicable.

“Investment Policies” means the investment objectives, policies, restrictions
and limitations set forth in the report of the Company to the SEC on Form 10-K
for the fiscal year ended December 31, 2009, including any amendments, changes,
supplements or modifications thereto.

“LC Exposure” has the meaning assigned to such term in the Senior Secured Credit
Agreement.

“Lenders” has the meaning assigned to such term in the Senior Secured Credit
Agreement.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the

 

B-12



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

foregoing) relating to such asset and (c) in the case of Securities, any
purchase option, call or similar right of a third party with respect to such
securities, except in favor of the issuer thereof.

“Long-Term U.S. Government Securities” is defined in Section 9.12.

“Make-Whole Amount” is defined in Section 8.8.

“Material” means material in relation to the business, Portfolio Investments and
other assets, liabilities and financial condition of the Company and its
Subsidiaries taken as a whole.

“Material Adverse Effect” means a material adverse effect on (a) the business,
Portfolio Investments and other assets, liabilities and financial condition of
the Company taken as a whole (excluding in any case a decline in the net asset
value of the Company or a change in general market conditions or values of the
Company’s Portfolio Investments), or (b) the validity or enforceability of this
Agreement, the Notes or any of the Security Documents or the rights or remedies
of the holders of the Notes hereunder or of the rights or remedies of the
Collateral Agent under any of the Security Documents.

“Memorandum” is defined in Section 5.3.

“Mezzanine Investments” is defined in Section 9.12.

“Modification” and “Modifications” are defined in Section 9.13.

“Modified Make-Whole Amount” is defined in Section 8.8.

“Moody’s” means Moody’s Investors Service, Inc. or its successors or assigns.

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Secured Obligations. Each Mortgage shall be satisfactory
in form and substance to the Required Holders.

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by an Obligor, and includes each other parcel of real
property and the improvements thereto owned by an Obligor with respect to which
a Mortgage is granted pursuant to Section 9.7.

“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in section 4001(a)(3) of ERISA).

“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.

“NAIC Annual Statement” is defined in Section 6.2(a).

 

B-13



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Non-Performing First Lien Bank Loans” is defined in Section 9.12.

“Non-Performing High Yield Securities” is defined in Section 9.12.

“Non-Performing Mezzanine Investments” is defined in Section 9.12.

“Non-Performing Second Lien Bank Loans” is defined in Section 9.12.

“Non-Performing Unsecured Bank Loans” is defined in Section 9.12.

“Non-U.S. Plan” means any plan, fund or other similar program that (a) is
established or maintained outside the United States of America by the Company or
any Subsidiary primarily for the benefit of employees of the Company or one or
more Subsidiaries residing outside the United States of America, which plan,
fund or other similar program provides, or results in, retirement income, a
deferral of income in contemplation of retirement or payments to be made upon
termination of employment, and (b) is not subject to ERISA or the Code.

“Notes” is defined in Section 1.

“Obligor” means, collectively, the Company and the Subsidiary Guarantors.

“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.

“Other Covered Indebtedness” means, collectively, Secured Longer-Term
Indebtedness, Secured Shorter-Term Indebtedness and Unsecured Shorter-Term
Indebtedness.

“Other Permitted Indebtedness” means (a) accrued expenses and current trade
accounts payable incurred in the ordinary course of the Company’s business which
are not overdue for a period of more than 90 days or which are being contested
in good faith by appropriate proceedings, (b) Indebtedness (other than
Indebtedness for borrowed money) arising in connection with transactions in the
ordinary course of the Company’s business in connection with its purchasing of
securities, derivatives transactions, reverse repurchase agreements or dollar
rolls to the extent such transactions are permitted under the Investment Company
Act and the Company’s Investment Policies, provided that such Indebtedness does
not arise in connection with the purchase of Portfolio Investments other than
Cash Equivalents and U.S. Government Securities and (c) Indebtedness in respect
of judgments or awards that have been in force for less than the applicable
period for taking an appeal so long as such judgments or awards do not
constitute an Event of Default under clause (j) of Section 11.

“Other Short-Term Securities” is defined in Section 9.12.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.

 

B-14



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Performing” is defined in Section 9.12.

“Performing Cash Pay High Yield Securities” is defined in Section 9.12.

“Performing Cash Pay Mezzanine Investments” is defined in Section 9.12.

“Performing Common Equity” is defined in Section 9.12.

“Performing First Lien Bank Loans” is defined in Section 9.12.

“Performing Non-Cash Pay High Yield Securities” is defined in Section 9.12.

“Performing Non-Cash Pay Mezzanine Investments” is defined in Section 9.12.

“Performing Second Lien Bank Loans” is defined in Section 9.12.

“Performing Unsecured Bank Loans” is defined in Section 9.12.

“Permitted Board-Approved Affiliate Transaction” means any transaction between
the Company or any of its Subsidiaries, on the one hand, and any Affiliate of
the Company, on the other hand (including any amendment, modification,
supplement or waiver of an Affiliate Agreement), that (a) has been approved by a
majority of the independent directors of the Board of Directors of the Company
and (b) has been consented to by the Required Holders (such consent not to be
unreasonably withheld or delayed).

“Permitted Liens” means (a) Liens imposed by any Governmental Authority for
taxes, assessments or charges not yet due or that are being contested in good
faith and by appropriate proceedings if adequate reserves with respect thereto
are maintained on the books of the Company in accordance with GAAP; (b) Liens of
clearing agencies, broker-dealers and similar Liens incurred in the ordinary
course of business, provided that such Liens (i) attach only to the securities
(or proceeds) being purchased or sold and (ii) secure only obligations incurred
in connection with such purchase or sale, and not any obligation in connection
with margin financing; (c) Liens imposed by law, such as materialmen’s,
mechanics’, carriers’, workmens’, storage and repairmen’s Liens and other
similar Liens arising in the ordinary course of business and securing
obligations (other than Indebtedness for borrowed money); (d) Liens incurred or
pledges or deposits made to secure obligations incurred in the ordinary course
of business under workers’ compensation laws, unemployment insurance or other
similar social security legislation (other than in respect of employee benefit
plans subject to ERISA) or to secure public or statutory obligations; (e) Liens
securing the performance of, or payment in respect of, bids, insurance premiums,
deductibles or co-insured amounts, tenders, government or utility contracts
(other than for the repayment of borrowed money), surety, stay, customs and
appeal bonds and other obligations of a similar nature incurred in the ordinary
course of business; (f) Liens arising out of judgments or awards that have been
in force for less than the applicable period for taking an appeal so long as
such judgments or awards do not constitute an Event of Default under clause
(j) of Section 11; (g) customary rights of setoff and liens upon (i) deposits of
cash in favor

 

B-15



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

of banks or other depository institutions in which such cash is maintained in
the ordinary course of business, (ii) cash and financial assets held in
securities accounts in favor of banks and other financial institutions with
which such accounts are maintained in the ordinary course of business and
(iii) assets held by a custodian in favor of such custodian in the ordinary
course of business securing payment of fees, indemnities and other similar
obligations; (h) Liens arising solely from precautionary filings of financing
statements under the Uniform Commercial Code of the applicable jurisdictions in
respect of operating leases entered into by the Company or any of its
Subsidiaries in the ordinary course of business; and (i) Liens incurred in
connection with any Hedging Agreement entered into with a Lender (or an
Affiliate of a Lender) in the ordinary course of business and not for
speculative purposes.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.

“Placement Agent” is defined in Section 5.3.

“Plan” means an “employee benefit plan” (as defined in section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.

“Portfolio Investment” means any Investment held by the Obligors in their asset
portfolio (and solely for purposes of determining the Borrowing Base, Cash).

“Portfolio Pricing Practices” means the Company’s written Amended and Restated
Portfolio Pricing Practices as of the date of the Closing attached hereto as
Schedule 9.11(b), together with any amendment, change, modification or
supplement thereto, provided that any amendment, change, supplement or
modification thereto that (a) is, or could reasonably be expected to be,
material and adverse to the Lenders and (b) was effected without (x) the
approval of a majority of the independent directors of the Board of Directors of
the Company and (y) the consent of the Bank Administrative Agent (with the
approval of the Required Lenders (as such term is defined in the Senior Secured
Credit Agreement) (such consent not to be unreasonably withheld or delayed)
shall be deemed excluded from the definition of “Portfolio Pricing Practices”
for purposes of this Agreement.

“Preferred Stock” is defined in Section 9.12.

“Private Placement Agent” means any company organized as a “broker” or “dealer”
(as each such term is defined in Section 3(a) (4) and (5), respectively, of the
Exchange Act) of recognized national standing regularly engaged as an
intermediary in the placement or sale to and among Institutional Investors of
Indebtedness Securities exempt from registration under the Securities Act.

 

B-16



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.

“PTE” is defined in Section 6.2(a).

“Purchaser” is defined in the first paragraph of this Agreement.

“QPAM Exemption” means Prohibited Transaction Class Exemption 84-14 issued by
the United States Department of Labor.

“Qualified Institutional Buyer” means any Person who is a “qualified
institutional buyer” within the meaning of such term as set forth in
Rule 144A(a)(1) under the Securities Act.

“Rating” means, as of any date of determination, the rating of the Notes by a
Rating Agency.

“Rating Agency” means any of S&P, Moody’s or Fitch.

“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an affiliate of
such holder or such investment advisor.

“Relevant Available Funds” means, as of any date of determination, the aggregate
amount of (a) Indebtedness of the Obligors (including Indebtedness under the
Commitments (as defined in the Senior Secured Credit Agreement)) that is not
required to be repaid, prepaid or terminated on or prior to the date six months
after such date of determination and (b) Relevant Available Commitments of the
Obligors.

“Relevant Available Commitments” means, for any Person, as of any date of
determination, undrawn commitments (including the Commitments (as defined in the
Senior Secured Credit Agreement)) to extend credit to or for the account of such
Person that have a final termination date not earlier than six months after such
date of determination, the conditions for the availability of which have been
satisfied other than with respect to the delivery of a borrowing request or
similar notice (which such Person is permitted to deliver).

“Relevant Investment Commitments” means, for any Person, all commitments of such
Person to acquire, make or enter into, any Investments (other than Investments
constituting Cash Equivalents or, to the extent entered into for risk reductions
in the ordinary course of business, Hedging Agreements), in each case as
determined by reference to the value of such Investments as if the same were
actually consummated.

“Required Holders” means, at any time, the holders of at least 51% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).

 

B-17



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Company or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Company
or any option, warrant or other right to acquire any such shares of capital
stock of the Company.

“Revolving Credit Exposure” has the meaning assigned to such term in the Senior
Secured Credit Agreement.

“Revolving Loans” has the meaning assigned to such term in the Senior Secured
Credit Agreement.

“RIC” means a person qualifying for treatment as a “regulated investment
company” under the Code.

“S&P” means Standard & Poor’s Rating Services, a division of The McGraw-Hill
Company, or its successors or assigns.

“SEC” shall mean the Securities and Exchange Commission of the United States, or
any successor thereto.

“Second Lien Bank Loan” is defined in Section 9.12.

“Section 8.3 Proposed Prepayment Date” is defined in Section 8.3(c).

“Section 8.4 Proposed Prepayment Date” is defined in Section 8.4(b).

“Secured Longer-Term Indebtedness” means, as at any date, Indebtedness (other
than Indebtedness hereunder and Indebtedness outstanding under and pursuant to
the Senior Secured Credit Agreement) of the Company (which may be Guaranteed by
Subsidiary Guarantors) that (a) has no amortization prior to, and a final
maturity date not earlier than, January 18, 2018, (b) is incurred pursuant to
documentation containing other terms (including interest, amortization,
covenants and events of default) that are no more restrictive in any material
respect upon the Company and its Subsidiaries than those set forth in this
Agreement and (c) is not secured by any assets of any Obligor other than
pursuant to the Security Documents and the holders of which have agreed, in a
manner satisfactory to the Required Holders and the Collateral Agent, to be
bound by the provisions of the Security Documents.

“Secured Obligations” shall have the meaning assigned thereto in the Guarantee
and Security Agreement.

 

B-18



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Secured Party” shall have the meaning assigned thereto in the Guarantee and
Security Agreement.

“Secured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness of
the Company or any Subsidiary that is secured by any assets of any Obligor and
that does not constitute Secured Longer-Term Indebtedness and (b) any
Indebtedness that is designated as “Secured Shorter-Term Indebtedness” pursuant
to pursuant to Section 6.11(a) of the Senior Secured Credit Agreement.

“Securities” is defined in Section 9.12.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Security Documents” means, collectively, the Guarantee and Security Agreement,
GSA Joinder Agreement, all Uniform Commercial Code financing statements filed
with respect to the security interests in personal property created pursuant to
the Guarantee and Security Agreement and all other assignments, pledge
agreements, security agreements, control agreements and other instruments
executed and delivered on or after the date of the Closing by any of the
Obligors pursuant to the Guarantee and Security Agreement or otherwise providing
or relating to any collateral security for any of the Secured Obligations under
and as defined in the Guarantee and Security Agreement.

“Senior Financial Officer” means the chief financial officer, principal
accounting officer, treasurer or comptroller of the Company.

“Senior Secured Credit Agreement” means, that certain Amended and Restated
Senior Secured Credit Agreement dated as of December 28, 2007 (as amended by
that certain Amendment No. 1 thereto dated as of April 20, 2010), among the
Company, the lenders party thereto from time to time, the Bank Administrative
Agent and Merrill Lynch Capital Corporation, as syndication agent, as the same
may from time to time be modified, supplemented, amended, renewed, restated or
replaced.

“Senior Secured Indebtedness” means all Indebtedness of the Company which is not
expressed to be subordinate or junior in rank to any other Indebtedness of the
Company and which is secured equally and ratably under and pursuant to the
Guarantee and Security Agreement.

“Series A Notes” is defined in Section 1.

“Series B Notes” is defined in Section 1.

“Shareholders’ Equity” means, at any date, the amount determined on a
consolidated basis, without duplication, in accordance with GAAP, of
shareholders’ equity or net assets, as applicable, for the Company and its
Subsidiaries at such date.

 

B-19



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Short-Term U.S. Government Securities” is defined in Section 9.12.

“Source” is defined in Section 6.2.

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure Indebtedness owing by such issuer to such creditors,
(b) such Indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

“Standard Securitization Undertakings” means, collectively, (a) customary
arm’s-length servicing obligations (together with any related performance
guarantees), (b) obligations (together with any related performance guarantees)
to refund the purchase price or grant purchase price credits for dilutive events
or misrepresentations (in each case unrelated to the collectibility of the
assets sold or the creditworthiness of the associated account debtors or loan
obligors) and (c) representations, warranties, covenants and indemnities
(together with any related performance guarantees) of a type that are reasonably
customary in accounts receivable or loan securitizations

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by the Company in the ordinary course of
business and that either (i) is not, under GAAP, consolidated on the financial
statements of the Company and its Subsidiaries or (ii) is a “blocker”
corporation created by the Company to hold an Investment made by the Company in
the ordinary course of business and which engages in no business other than
holding and disposing of such Investment and matters incidental thereto. Unless
otherwise specified, “Subsidiary” means a Subsidiary of the Company.

“Subsidiary Guarantor” means any Subsidiary that is a Guarantor under the
Guarantee and Security Agreement.

“SVO” means the Securities Valuation Office of the NAIC or any successor of such
Office.

 

B-20



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

“Taxing Jurisdiction” is defined in Section 14.3.

“Term Loan” has the meaning assigned to such term in the Senior Secured Credit
Agreement.

“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the State of New York.

“Unsecured Bank Loan” is defined in Section 9.12.

“Unsecured Longer-Term Indebtedness” means any Indebtedness of the Company
(which may be Guaranteed by Subsidiary Guarantors) that (a) has no amortization
prior to, and a final maturity date not earlier than, January 18, 2018, (b) is
incurred pursuant to documentation containing other terms (including interest,
amortization, covenants and events of default) and, in each case, no more
restrictive in any material respect upon the Company and its Subsidiaries than
those set forth in this Agreement, and (c) is not secured by any assets of any
Obligor.

“Unsecured Shorter-Term Indebtedness” means, collectively, (a) any Indebtedness
of the Company or any Subsidiary that is not secured by any assets of any
Obligor and that does not constitute Unsecured Longer-Term Indebtedness
(including Unsecured Longer-Term Indebtedness modified as permitted hereunder)
and (b) any Indebtedness that is designated as “Unsecured Shorter-Term
Indebtedness” pursuant to Section 6.11(a) of the Senior Secured Credit
Agreement.

“U.S. Government Securities” means securities that are direct obligations of,
and obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.

“Value” is defined in Section 9.12.

“Wholly-owned Subsidiary” means, at any time, any Subsidiary one hundred percent
(100%) of all of the equity interests (except directors’ qualifying shares) and
voting interests of which are owned by any one or more of the Company and the
Company’s other Wholly-owned Subsidiaries at such time.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of

 

B-21



--------------------------------------------------------------------------------

BLACKROCK KELSO CAPITAL CORPORATION   NOTE PURCHASE AGREEMENT

 

Subtitle E of Title IV of ERISA. For purposes of this definition, “Multiemployer
Plan” means a multiemployer plan as defined in Section 4001(a)(3) of ERISA.

 

B-22